Case:19-11079-KHT Doc#:30-1 Filed:02/27/19      Entered:02/27/19 22:11:39 Page1 of 62
                                                                EXECUTION VERSION




                                                            1
                          ASSET PURCHASE AGREEMENT



                                   by and among



                        AMVAC CHEMICAL CORPORATION,



                             WILLOWOOD USA, LLC,



                               WILLOWOOD, LLC,



                                 RIGHTLINE LLC



                                        and



                         GREENFIELDS MARKETING LTD.



                            Dated as of February 26, 2019




 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page2 of 62




                                            TABLE OF CONTENTS




  1.        Construction; Definitions                                                              2

 2.         Purchase and Sale                                                                      9

 3.         Purchase Price/Deposit                                                                13

 4.         Liabilities and Obligations                                                           15

 5.         Obtaining of Procedures and Sale Order; Closing                                       15

 6.         Deliveries at Closing                                                                 16

 7.         Representations and Warranties of the Seller Parties                                  17

 8.         Representations and Warranties of Buyer                                               19

 9.         Additional Agreements of the Parties                                                  19

  10.       Conditions to Buyer's Obligation to Effect Closing                                    21

  11.       Conditions to the Seller Parties' Obligation to Effect Closing                        22

  12.       Termination; Effect of Termination                                                    22

  13.       Tax Allocations                                                                       23

  14.       Transfer Taxes                                                                        24

  15.       Jurisdiction                                                                          24

  16.       Miscellaneous                                                                         24




 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                  Entered:02/27/19 22:11:39 Page3 of 62



                                  ASSET PURCHASE AGREEMENT

                 THIS ASSET PURCHASE AGREEMENT (this "Agreement"), is dated as of February
 26, 2019 by and among (i) Willowood USA, LLC, an Oregon limited liability company ("Willowood
 USA"), (il) Willowood, LLC, an Oregon limited liability company ("Willowood"), (iii) RightLine LLC,
 an Oregon limited liability company ("RightLine"), (iv) Greenfields Marketing Ltd., a private company
 organized under the laws of the United Arab Emirates ("Greenfields", and collectively with Willowood
 USA, Willowood and RightLine, the "Seller Parties" and each a "Seller"), and AMV AC Chemical
 Corporation, a California corporation (and, except as otherwise provided herein, any assignee to whom
 Buyer's rights and obligations are transferred pursuant to Section 16(h). "Buyer").

                                          WITNESS E TH:

        WHEREAS, Willowood USA, directly and through its Subsidiaries (as defined below) (including
 through Willowood, RightLine and Greenfields ), is engaged in the business of developing, formulating
 and marketing generic crop protection products for the agriculture industry in the United States and
 Canada, including the Transferred Products (as defined below) (the "Business");

           WHEREAS, on February 26, 2019, the Seller Parties intend to file a voluntary petition for relief
 commencing a case (the "Chapter 11 Case") under Chapter 11 of the Bankruptcy Code (as defined below)
 with the United States Bankruptcy Court for the District of Colorado (the "Bankruptcy Court")
 ( collectively, the "Petition") on or about February 27, 2019 (the "Petition Date"); and

          WHEREAS, the Seller Parties desire to sell, convey, assign, transfer and deliver to Buyer certain
 assets used in the Business and to assign to Buyer certain executory contracts and unexpired leases
 relating to the Business, and Buyer desires to purchase from the Seller Parties such assets and assume
 such contracts and unexpired leases upon the terms and subject to the conditions of this Agreement all in
 the manner and subject to the terms and conditions set forth herein and in accordance with Sections 105,
 363 and 365 of the Bankruptcy Code, subject to Buyer's right to assign its rights hereunder to one of
 more of its Affiliates in accordance with Section 16(h) (such sale and purchase of the Acquired Assets (as
 defined below) and such assignment and assumption of the Assumed Obligations (as defined below), the
 "Acquisition").

         WHEREAS, the parties acknowledge and agree that the purchase by Buyer of the Acquired
 Assets, and the assumption by Buyer of the Assumed Obligations, are being made at arm's length and in
 good faith and without intent to hinder, delay or defraud creditors of the Seller Parties or any of their
 respective Affiliates;

          WHEREAS, the execution and delivery of this Agreement and the Seller Parties' respective
 ability to consummate the transactions set forth in this Agreement are subject to, among other things, the
 entry of the Sale Order under, inter alia, Sections 363 and 365 of the Bankruptcy Code; and

          WHEREAS, the parties desire to consummate the proposed transaction as promptly as practicable
 after the Bankruptcy Court enters the Sale Order.

          NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set forth herein,
 the parties agree as follows:




 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                     Entered:02/27/19 22:11:39 Page4 of 62




 l.         Construction; Definitions.

            (a)     Construction. For all purposes ofthis Agreement, except as otherwise expressly provided
 herein:

                    (i)     the terms defined in this Agreement include the plural as well as the singular;

                    (ii)    references to an "Article " "Section " "Schedule " "preamble " "recital " or any
                                                      '         '           '             '         '
            other subdivision are to an article, section, schedule, preamble, recital, or subdivision of this
            Agreement;

                   (iii) all accounting terms not otherwise defined herein have the meanings assigned to
            them under GAAP (as defined below);

                   (iv)    pronouns of either gender or neuter shall include, as appropriate, the other
            pronoun forms;

                     (v)     the words "herein," "hereof' and "hereunder" and other words of similar import
            refer to this Agreement as a whole and not to any particular article, section, paragraph or other
            subdivision;

                    (vi)    the words "include," "including" and other words of similar import mean
            "include, without limitation" or "including, without limitation," regardless of whether any
            reference to "without limitation" or words of similar import is made; and

                    (vii)   The word "or" is not exclusive.

         (b)    Definitions. The following terms will, when used in this Agreement, have the following
 respective meanings:

                    "Acquired Assets" has the meaning assigned to that term in Section 2(a).

                    "Acquisition" has the meaning assigned to that term in the preamble to this Agreement.

                    "Action" means any legal or administrative action, suit, hearing, litigation, proceeding
            (whether civil, criminal, administrative or judicial) or any arbitration commenced, brought,
            conducted or heard, including any Action by or before any Governmental Authority, arbitrator,
            mediator or other alternative dispute resolution provided pursuant to any collective bargaining
            agreement or Law, including any audit or examination, or other administrative or court action or
            other proceeding with respect to Taxes or Tax Returns.

                     "Affiliate" of a specified Person means a Person who, directly or indirectly through one
            or more intermediaries, controls, is controlled by, or is under common control with, such
            specified Person. The term "control" (including derivations thereof) means (a) the possession
            directly or indirectly, of the power to vote 50% or more of the Equity Securities of a Person
            having ordinary voting power, (b) the possession, directly or indirectly, of the power to direct or
            cause the direction of the management policies of a Person, whether through the ownership of
            Equity Securities, by Contract or otherwise, or (c) being a director, officer, executor, trustee or
            fiduciary ( or their equivalents) or a Person or a Person that controls such Person.




                                                        2
 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                      Entered:02/27/19 22:11:39 Page5 of 62




                    "Agent" means Tree Line Direct Lending, LP, as the Administrative and Collateral Agent
            together with any successor agent.

                    "Agreement" means this Asset Purchase Agreement, including all schedules hereto, as
            the same may be amended or supplemented from time to time in accordance with its terms.

                     "Alternative Transaction" means a transaction where the Seller Parties seek approval of,
            or the Bankru ptcy Court approves, any agreement or transaction with a third party for the sale or
            transfer of all or any portion of the Acquired Assets, directly or indirectly, whether pursuant to a
            Chapter 11 plan for the Seller Parties or under Section 363(b) of the Bankru ptcy Code, or
            otherwise enters into any transaction that is materially inconsistent with this Agreement.

                     "An cillary Docum ents" means a bill of sale, assignm ent and assum ption agreement,
            intellectual property assignm ent agreements, escrow agreement and each other agreement,
            document or instrument (other than this Agreement) executed and delivered by the parties hereto
            in connection with the consumm ation of the transactions contemplated by this Agreement.

                     "Assigned Contracts" means those Contracts relating to the Transferred Products or the
            Transferred Registrations that Buyer desires to assum e and to have the Seller Parties assign, as
            applicable, to Buyer that are designated as "Assigned Contracts" on Schedule l(b)(i) (or
            identified in a separate schedule provided by Buyer to the Seller Parties at least one Business Day
            prior to the Auction Date as Contracts to be included as Assigned Contracts). Assigned Contracts
            shall not include Contracts identified in a separate schedule provided by Buyer to the Seller
            Parties at least three days before the Auction Date as Contracts to be excluded from the Assigned
            Contracts list in Schedule l(b)(i) notwithstanding their initial inclusion.

                    "Assignm ent and Assumption Agreement" means the Assignm ent and Assumption
            Agreement in the form attached hereto as Exhi bit A to be entered into by Buyer and the
            applicable Seller Parties as of the Closing.

                    "Assum ed Data Compensation Liability" has the meaning assigned to that term m
            Section 4(b)(vi).

                     "Assumed Obligations" has the meaning assigned to that term in Section 4(b).

                    "Auction" means an auction under Section 363 of the Bankru ptcy Code scheduled by the
            Bankru ptcy Court pursuant to the Bid Procedures Order.

                     "Auction Date" means the date of the Auction scheduled pursuant to the Bid Procedures
            Order.

                     "Available Cash" means all cash and cash equivalents of any of the Seller Parties and
            their respective Affiliates and Subsidiaries.

                   "Bankru ptcy Code" means Title 11 of the United States Code, 11 U.S.C. Section 101 et
            ~ -, comm only known as the Bankru ptcy Code, as it may be amended from time to time.

                  "Bankru ptcy Court" has the meaning assigned to that term in the preamble to this
            Agreement.




                                                        3
 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                     Entered:02/27/19 22:11:39 Page6 of 62



                    "Bid Procedures Order" means an Order of the Bankruptcy Court, pursuant to Sections
            105(a), 363 and 365 of the Bankruptcy Code, that has not been stayed, vacated or stayed pending
            appeal: (a) authorizing and scheduling the Auction, (b) approving procedures for the submission
            of Qualified Bids (as defined in the Bidding Procedures), (c) approving the Breakup Fee and
            Expense Reimbursement, (d) authorizing payment of the Breakup Fee in the event of an
            Alternative Transaction; (e) scheduling a hearing to consider approval of such sale, and (f)
            approving the form and manner of notice of the Auction procedures and Sale Hearing, which
            Order shall be substantially in the form attached hereto as Exhibit B.

                    "Bidding Procedures" means the bidding procedures substantially in the form attached as
            Exhibit 1 to the Bid Procedures Order with such changes as Buyer and the Seller Parties find
            reasonably acceptable, to be approved by the Bankruptcy Court pursuant to the Bid Procedures
            Order.

                    "Breakup Fee" has the meaning assigned to that term in Section 12(b).

                    "Business" has the meaning assigned to that term in the preamble to this Agreement.

                   "Business Day" means any day other than a Saturday, Sunday or other day on which the
            Bankruptcy Court is closed.

                  "Buyer" has the meaning assigned to that term in the introductory paragraph to this
            Agreement.

                    "Cash Purchase Price" means an aggregate amount in cash equal to $3,000,000.

                  "Chapter 11 Case" has the meaning assigned to that term in the preamble to this
            Agreement.

                    "Closing" means the closing of the purchase and sale of the Acquired Assets pursuant to
            this Agreement.

                    "Closing Date" means the time and date of the Closing determined pursuant to Section 5.

                    "Contract" means any executory contract (as such term is used in Section 365 of the
            Bankruptcy Code) to which any of the Seller Parties is a party (i) as of the date hereof or (ii)
            which is entered into by such Seller between the date hereof and the Closing Date in accordance
            with Section 9(b) hereof that concerns or is related to the Business, including real and personal
            property leases, license agreements and agreements with employees, consultants, customers or
            agents.

                    "Credit Agreement" means that certain Credit Agreement dated as of April 20, 2016
            between Willowood USA and certain of its Affiliates and Subsidiaries, the financial institutions
            party thereto as "Lenders" and Agent.

                    "Cure Amounts" has the meaning assigned to that term in Section 2(c).

                    "Deposit Funds" has the meaning assigned to that term in Section 3(a).

                    "Disclosure Schedule" means the disclosure schedule delivered by the Seller Parties to
            Buyer (as modified, amended and supplemented, the "Disclosure Schedule").


                                                       4
 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                        Entered:02/27/19 22:11:39 Page7 of 62




                      "Equity Security" means (i) any comm on, preferred, or other capital stock, limited
            liability company interest or unit, partnership, limited partnership or general partnership interest,
            or similar security; (ii) any warrants, options, or other rights to, directly or indirectly, acquire any
            security described in clause (i); (iii) any other security containing equity features or profit
            participation features; (iv) any security or instrument convertible or exchangeable directly or
            indirectly, with or without consideration, into or for any security described in clauses (i) through
            (iii) above or another similar security (including convertible notes); and (v) any security carrying
            any warrant or right to subscribe for or purchase any security described in clauses (i) through (iv)
            above or any similar security.

                    "BRISA" means the Employee Retirement Income Security Act of 1974, as amended.

                    "Escrow Agent" has the meaning assigned to that term in Section 3(a).

                    "Escrow Agreement" has the meaning assigned to that term in Section 3(a).

                     "Estimated Closing Transferred Inventory Value" has the meaning assigned to that term
            in Section 3(b)(ii).

                    "Excluded Assets" has the meaning assigned to that term in Section 2(b).

                    "Excluded Contracts" has the meaning assigned to that term in Section 2(b)(xiii).

                    "Expense Reimbursement" has the meaning assigned to that term in Section 12(b).

                    "Final Post-Closing Transferred Inventory Value" means the Post-Closing Transferred
            Inventory Value as deemed final, binding and conclusive in accordance with Section 3(b)(ii).

                   "Final Transferred Inventory Count" means the Final Transferred Inventory Count as
            deemed final, binding and conclusive in accordance with Section 3(b)(ii).

                    "GAAP " means generally accepted accounting principles in the United States,
            consistently applied.

                    "Governm ental Authority" means any governm ent or any agency, bureau, commi ssion,
            court, department, official, political subdivision, tribunal or other instrumentality of any
            governm ent, whether federal, state or local, domestic or foreign.

                  "Greenfields" has the meaning assigned to that term in the introductory paragraph to this
            Agreement.

                   "Intellectual Property" means all of the following as they exist in any jurisdictions
            throughout the world:

                            (i)      patents, patent applications, industrial property rights and the inventions,
            conceptions, designs, reductions to practice, and improvements described and claimed therein,
            patentable inventions, and other patent rights (including any divisionals, continuations,
            continuations-in-part, renewals, substitutions or reissues thereof), whether or not patents are
            issued thereon and whether or not any such applications are amended modified, withdrawn or
            refiled;




                                                          5
 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page8 of 62



                             (ii)      trademarks, service marks, trade dress, trade names, brand names,
            fictitious business names, designs, logos, corporate names, or general intangibles of a similar
            nature (including, in each case, the goodwill associated therewith), whether registered or
            unr egistered, and all registrations and applications for registration thereof;

                             (iii)   copyrights in both published and unpublished works, all sui generis
            rights in data and databases, and any other rights of authorship in any other published and
            unpublished works, including all moral rights therein, as well as all copyright registrations and
            applications for registration thereof, including all renewals and extensions thereof, and non-
            registered or comm on law copyrights;

                             (iv)     trade secrets, know-how, confidential information, proprietary
            information, and any other information that derives economic value from not being generally
            known to other Persons, including ideas, inventions, processes, documentation, information, data,
            customer lists, products, processes, technology, plans, drawings, designs, systems, specifications
            and other proprietary rights (whether or not patentable or subject to copyright, mask work, or
            trade secret protection);

                             (v)   all Uniform Resource Locators ("URL s"), domain names, IP or Internet
            names or addresses, keyw ords or purchased search terms, web sites or web pages and related
            rights and items;

                             (vi)     computer software programs and software systems, and all versions,
            forms and embodiments thereof, including all source code, object code, executable code, binary
            code, files, objects, comm ents, screens, user interfaces, report formats, templates, menus, buttons
            and icons and all data, materials, manuals, design notes and other items and docum entation
            related thereto or associated with the foregoing; and

                             (vii)   any manufacturin g instructions, confidential statements of formula,
            development data, and other know-how (including complete data matrices for all products
            identifying studies supporting registrations) in any of the Seller Parties' possession and legal
            control, if any, that will enable Buyer to make, have made, formulate, have formulated,
            manufacture, have manufactured, and sell any and all Transferred Products, including (a) the
            composition listing for all Transferred Products including all components by Chemical Abstracts
            Service (CAS) Registry Number, (b) copies of all correspondence submitted to USEP A or state
            regulatory agencies to support registration of the Transferred Products in any of the Seller Parties'
            possession, ( c) copies of Registration Data owned by any of the Seller Parties relating to the
            Transferred Registrations, ( d) formulation process descriptions for all Transferred Products,
            including with respect to order of addition of, and amount of, components, mixing instructions,
            holding times, and temperatures, and (e) other records required by the Laws of the U.S. or
            individual states to be maintained by any of the Seller Parties or their respective Subsidiaries in
            connection with the manufacture, formulation, marketing, distribution or sales of the Transferred
            Products.

                     "Kn owledge of Seller" and other phrases of like substance mean, with respect to a
            particular fact or other matter, the actual knowledge of Jason Urband and Joe Middione.

                    "Laws" means all applicable laws (including comm on law), statutes, rules, regulations,
            codes, ordinances, decrees, proclamations or any requirement of any Governm ental Authority.

                    "Liability" has the meaning assigned to that term in Section 4(a).


                                                         6
 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page9 of 62




                    "Liens" means any mortgage, lien, pledge, covenant restriction, security interest, claim,
            charge, title defect, interest and other encumbrance.

                     "Material Adverse Change" means any effects, changes, events, conditions or
            circumstances that, individually or in the aggregate, result in or would reasonably be expected to
            result in, a material adverse effect on the operations, assets, or condition (financial or otherwise),
            of the Acquired Assets, taken as a whole, or the ability of the Seller Parties to consumm ate the
            transactions contemplated hereby and does not include the filing of a voluntary petition under
            Chapter 11 of the Bankru ptcy Code by the Seller Parties; provided, however, that in determining
            whether there has been a Material Adverse Change, any effects, changes, events, conditions or
            circumstances to the extent attributable to any of the following shall be disregarded: (a) any
            change in the general condition of the national or global economy; (b) the announcement of this
            Agreement or the transactions contemplated hereby in accordance with the terms hereof; (c) the
            Petition and related proceedings; and ( d) the sale process of the Acquired Assets to the extent in
            accordance with the terms of the Bidding Procedures Order, except with respect to the foregoing
            clause (a), to the extent such effect, change, event, condition or circumstance has or would
            reasonably be expected to have a disproportionate effect on the Acquired Assets (taken as a
            whole) relative to other businesses operating in the industry in which the Seller Parties operate.

                    "Objection Notice" has the meaning assigned to that term in Section 3(b)(ii).

                  "Order" means any decree, injunction, judgment, order, ruling or writ of any
            Governmental Authority.

                     "Ordinary Course of Business:" an action taken by a Person will be deemed to have been
            taken in the Ordinary Course of Business only if that action: (i) is consistent in nature, scope and
            magnitude with the recent practices of the applicable Seller given such Seller's current financial
            constraints and is taken in the ordinary course of the normal, day-to-day operations of such Seller,
            and (ii) is not required to be authorized by the members, managers, partners, shareholders or
            board of directors, as applicable, of such Person, and does not require any other separate or
            special authorization of any nature.

                    "Outside Date" has the meaning assigned to that term in Section 12(a)(i).

                     "Permits" means licenses, permits, franchises, approvals, authorizations, registrations,
            certificates of authority, and orders, or any waiver of the foregoing, issued or issuable by any
            Governmental Authority.

                     "Permitted Liens" means (i) Liens for current Taxes not yet due, (ii) interests of any
            lessors (in their capacity as such) in items constituting part of the Acquired Assets which are
            leased by the applicable Seller from such lessor, (iii) assessments, rights of way and other similar
            non-monetary Liens, (iv) mechanics' and materialman's Liens for amounts not yet due and
            payable, but only to the extent such Liens secure Assumed Obligations or amounts accruing after
            the Closing under Assigned Contracts, which do not, individually or in the aggregate, materially
            detract from the use or value of the Acquired Assets, and (v) the Liens set forth on Schedule 1
            hereto.

                    "Person" means any individual, corporation, partnership, limited liability company, joint
            venture, trust, association, unincorporated organization, other entity, or governmental body or
            subdivision, agency, commission or authority thereof.



                                                         7
 18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page10 of 62




                     "Petition" has the meaning assigned to that term in the preamble to this Agreement.

                     "Petition Date" has the meaning assigned to that term in the preamble to this Agreement.

                     "Post-Closing Transferred Inventory Value" has the meaning assigned to that term in
             Section 3{b)(ii).

                     "Purchase Price" means (i) the Cash Purchase Price plus (ii) the Transferred Inventory
             Value (as finally determined pursuant to Section 3{b){ii)).

                     "Registration" means a permission, authorization, registration or approval from an
             applicable Governmental Authority that is necessary for the sale, formulation or distribution of (i)
             a pesticida! product containing a particular active ingredient or (ii) a technical grade active
             ingredient which is subsequently used in the manufacture of a formulated end-use pesticideal
             product, in each case, including any permission, authorization, registration or approval from an
             applicable Governmental Authority necessary for the sale of such product for the uses identified
             on the product's label.

                      "Registration Data" means the data, information, reports and studies relating to a
             particular active ingredient or its formulations which are required by a Governmental Authority to
             support an application for a granted or pending Registration.

                     "Retained Obligations" has the meaning assigned to that term in Section 4{a).

                   "RightLine" has the meaning assigned to that term in the introductory paragraph to this
             Agreement.

                    "Sale Hearing" means a hearing conducted by the Bankruptcy Court to consider the
             approval of this Agreement and the transactions contemplated hereby.

                     "Sale Order" means an Order from the Bankruptcy Court, in form and substance
             reasonably acceptable to Buyer, approving the sale to Buyer of the Acquired Assets contemplated
             hereby under Sections 363(b), 363(f) and 365 of the Bankruptcy Code free and clear of all Liens
             other than the Permitted Liens and finding, among other things, that Buyer is a good faith
             purchaser entitled to the protections of Section 363(m) of the Bankruptcy Code.

                   "Seller" has the meaning assigned to that term in the introductory paragraph to this
             Agreement.

                     "Seller IP" means any Intellectual Property owned or licensed by any Seller and used
             exclusively in connection with the Transferred Products or the Transferred Registrations.

                     "Seller Parties" has the meaning assigned to that term in the introductory paragraph to
             this Agreement.

                     "Straddle Period" has the meaning assigned to that term in Section 13{b).

                     "Subsidiary" of any Person means another Person, an amount of the voting securities,
             other voting ownership or voting partnership interests of which is sufficient to elect at least a
             majority of its board of directors or other governing body, or, if there are no such voting interests,



                                                           8
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                          Entered:02/27/19 22:11:39 Page11 of 62



             50% or more of the equity interests of which is owned directly or indirectly by such first Person
             or by another subsidiary of such first Person.

                      "Tax" and "Taxes" means income, gross receipts, property, sales, use, license, excise,
             franchise, employm ent, social security, governm ental pension or insurance, withholding or
             similar Taxes or contributions, together with any interest, additions or penalties with respect
             thereto and any interest in respect of such additions or penalties.

                         "Tax Code" means the Internal Revenue Code of 1986, as amended.

                      "Tax Return " means any return , filing, report, claim, refund request, questionnaire,
             information statement or other document required to be filed, including any amendments that may
             be filed, for any taxable period with any Governm ental Authority (whether or not a payment is
             required to be made with respect to such filing) relating primarily to Taxes.

                    "Transfer Taxes" means all excise, sales, use, value added, registration stamp, recording,
             docum entary, conveyancing, franchise, property, transfer and similar Taxes, levies, charges and
             fees.

                         "Transferred Data" shall have the meaning set forth in Section 2(a)(ii).

                         "Transferred Inventory" has the meaning assigned to that term in Section 2(a)(iv).

                         "Transferred Inventory Book Value" has the meaning assigned to that term in Section
             3(b)(ii).

                         "Transferred Inventory Count" has the meaning assigned to that term in Section 3(b)(ii).

                         "Transferred Products" shall mean those products listed on Schedule l(b)(ii).

                     "Transferred Products Lists and Numbers" has the meaning assigned to that term in
             Section 2(a)(x).

                         "Transferred Registrations" shall have the meaning set forth in Section 2(a)(i).

                         "Transferred Subsidiaries" shall have the meaning set forth in Section 2(a)(viii).

                   "Willowood" has the meaning assigned to that term in the introductory paragraph to this
             Agreement.

                     "Willowood USA" has the meaning assigned to that term in the introductory paragraph to
             this Agreement.

  2.         Purchase and Sale.

           (a)      Acquired Assets. Subject to the terms and conditions of this Agreement, to the extent not
  prohibited by Law, and except as provided in Section 2(b ). on the Closing Date, the Seller Parties shall
  sell, transfer, assign and deliver to Buyer, and Buyer shall purchase and acquire from the applicable
  Seller, all right, title and interest of the Seller Parties in and to the following assets ( collectively, the
  "Acquired Assets"), free and clear of Liens other than the Permitted Liens:



                                                              9
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                        Entered:02/27/19 22:11:39 Page12 of 62




                     (i)    The Registrations expressly set forth and identified on Schedule 2(a)(i) (the
             "Transferred Registrations");

                     (ii)   The Registration Data expressly set forth and identified on Schedule 2(a)(ii) (the
             "Transferred Data");

                     (iii)   All Seller IP;

                    (iv)     All inventories, including raw materials, work-in-progress, finished goods, and
             packaging for the Transferred Products ( collectively, the "Transferred Inventory");

                     (v)      [Intentionally Omitted];

                     (vi)    All rights of the applicable Seller Parties under the Assigned Contracts;

                     (vii)   All rights of the Seller Parties under or pursuant to all warranties, representations
             and guarantees made by suppliers, manufacturers and contractors relating to the Transferred
             Inventory or Transferred Products;

                      (viii) The Equity Securities of Willowood USA in the Subsidiaries listed on Schedule
             2(a)(viii) (the "Transferred Subsidiaries");

                     (ix)    Sales records relating solely to the Transferred Products for the two-year period
             imm ediately preceding the Closing and customer lists; and

                     ( x)    Vendor and mailing lists of the Seller Parties and existing telecopier numbers and
             telex numbers used by any of the Seller Parties, in each case to the extent relating solely to the
             Transferred Products (the "Transferred Products Lists and Numbers").

         (b)     Excluded Assets. Notwithstanding anythin g to the contrary contained in this Agreement,
  the Acquired Assets do not include the following assets ( collectively, the "Excluded Assets"):

                     (i)     All Available Cash;

                     (ii)    All bank accounts of the Seller Parties and their respective Affiliates and
             Subsidiaries;

                     (iii)   The corporate seals, minute books, stock record books and other corporate
             records having exclusively to do with the corporate organization and capitalization of each Seller;

                     (iv)    All Registrations that are not Transferred Registrations;

                     (v)     All Registration Data that is not Transferred Data;

                     (vi)    All Intellectual Property that is not Seller IP;

                     (vii)   All accounts receivable, notes receivable, security deposits, and other debts or
             payables due or accruing to any of the Seller Parties ("Excluded Accounts Receivable");

                     (viii) All machinery, equipment, vehicles, furni ture, furni shings, fixtures, operating
             equipment, supplies and tools, computer hardware and all parts, spares and accessories thereof
             and accessions thereto;

                                                          10
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                        Entered:02/27/19 22:11:39 Page13 of 62




                     (ix)    All inventories of the Business, including raw materials, work-in-progress,
             finished goods, and packaging, other than the Transferred Inventory;

                     (x)      Except for the Transferred Products Lists and Numbers, all customer, vendor and
             mailing lists of the Seller Parties, and existing telephone numbers, telecopier num bers and telex
             numbers used by any of the Seller Parties;

                     (xi)     All data processing systems, computer software, books, records, files, data bases,
             specifications, manuals and other papers and information of the Seller Parties (including any and
             all accounting books and records);

                     (xii)  All stationery and other imprinted material and office supplies, and packaging
             and shipping materials of the Seller Parties;

                     (xiii)   Contracts not constituting Assigned Contracts (the "Excluded Contracts");

                     (xiv) All Tax records of the Seller Parties and all Tax refunds to which any of the
             Seller Parties is or may be entitled;

                     (xv)     All rights of the Seller Parties in respect of any insurance policies;

                     (xvi)    Any "employee benefit plans" (within the meaning of Section 3(3) of BRISA);

                     (xvii)   The goodwill and other intangible assets associated with the Business;

                     (xviii) All rights of recovery, rights of set-off, recoupment, claims and causes of action
             of the Seller Parties relating to the Business, whether known or unknown, including all causes of
             action (x) arising under Chapter 5 of the Bankruptcy Code or (y) against Willowood Ltd., Vijay
             Mundhra, Brian Heinze, Joseph Middione and Andy King; and
                        ;



                     (xix)    All other assets of the Seller Parties and the Business other than as set forth in
             Section 2(a).

           ( c)    Assigned Contracts. At the Closing, Buyer shall acquire all right, title and interest of the
  applicable Seller Parties in and to all of the Assigned Contracts. Upon the written request of Buyer, the
  Seller Parties shall provide Buyer with a list of all amounts required, to the Knowledge of Seller, to cure
  all defaults under each of the Assigned Contracts designated by Buyer in such request, so as to permit the
  assumption and assignment of each such Assigned Contract pursuant to Section 365 of the Bankruptcy
  Code (the "Cure Amounts"); provided that, for the avoidance of doubt, (i) the Cure Amounts shall be in
  the amount agreed to by the applicable counte:rparty to such Contract or as determined by the Bankruptcy
  Court, and (ii) the Cure Amounts will not include the Assumed Data Compensation Liability, and, for
  clarity, the amount of such Assumed Data Compensation Liability will not be determined by the
  Bankruptcy Court. Schedule 2(c) hereto sets forth the Seller Parties' good faith estimate of the Cure
  Amounts for the Assigned Contracts as of February 20, 2019.

             ( d)    Product Registrations.

                     (i)     The Seller Parties and Buyer shall use commercially reasonable efforts to cause
             the Transferred Registrations to be transferred to Buyer in its, its Affiliates' or its designees'
             name(s) as soon as is reasonably practicable after the Closing Date in the following manner,
             including delivery by the applicable Seller to Buyer of transfer paperwork utilizing forms


                                                          11
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                        Entered:02/27/19 22:11:39 Page14 of 62




             published by EPA and executed by the applicable Seller within fifteen (15) days after Closing.
             As promptly as practicable but in any event not later than fifteen (15) days following receipt of
             the executed transfer paperwork, Buyer shall, or shall cause its Affiliates' or its designees' to,
             execute and file, or cause to be filed with the appropriate Governm ental Authorities, any
             necessary docum ents to effectuate the transfer of each of the Transferred Registrations to
             Buyer's, its Affiliates' or its designees' name(s). An y and all fees, expenses and other costs
             associated with effectuating such transfers (whether internal or external, and including such fees,
             expenses and other costs of the Seller Parties and their respective Subsidiaries) shall be borne by
             Buyer, its Affiliates or its designees, and none of the Seller Parties nor their respective Affiliates
             shall be responsible for the payment of such fees, expenses or costs.

                     (ii)    Upon receipt of approvals from the appropriate Governm ental Authorities
             regarding a transfer of a Transferred Registration, Buyer, its Affiliates and its designees shall
             comply with this Agreement and, in all material respects, with all Laws for changeover of all
             formulated Transferred Product packaging, labeling, and package inserts associated with the
             formulated Transferred Products that are the subject of such Transferred Registration, it being
             understood that, subject to the provisions of Section 2(d)(iii), for the period comm encing on the
             Closing and ending twelve (12) months after the date of transfer of each Transferred Registration,
             Buyer shall be permi tted to use Seller's label and the "Willowood" trademark and name in
             connection with the marketing, distribution and sale of subject product.

                       (iii)   Seller hereby grants Buyer a fully paid up, non-exclusive, non-sublicensable
             limited license to use the trademark "Willowood" solely for the purp oses of the marketing,
             distribution and sale of existing Transferred Inventory packaged by Seller in its original
             packaging or new product packaged by Buyer post-Closing prior to the transfer of any
             Transferred Registration. All use by Buyer of the trademark "Willowood" in connection with
             new product packaged by Buyer post-Closing prior to the transfer of any Transferred
             Registration, shall be limited to the extent necessary to us the trademark "Willowood" in a
             manner consistent with labeling requirements under FIFRA . In connection with the rights
             conferred to Buyer under this Section 2(d)(iii), Buyer shall cease using the "Willowood"
             trademark and name in the production of new labels and packaging on the earlier to occur of
             either (x) sixty (60) days after the date of transfer of the applicable Transferred Registration or (y)
             one year after the Closing, it being understood that, in any event, Buyer shall be permi tted to sell
             out its inventory of product with labels bearing Seller's name into the chann els of distribution for
             a maximum period of eighteen months after the earlier date of either (x) or (y) described in this
             sentence.

                      (iv)    In connection with the actions contemplated by this Section 2(d), each party
             shall, and shall cause its Affiliates or Subsidiaries, as applicable, to, (A) provide reasonably
             necessary assistance to the other party, its Affiliates and its designees in seeking to have the
             Transferred Registrations transferred to Buyer, its Affiliates or its designees in accordance with
             Section 2(d)(i), (B) provide to the other party an appropriate registration manager for purp oses of
             liaising with respect to the transfer of each Transferred Registration and (C) appoint one
             employee as the primary point of escalation contact for the other party with respect to such
             party's obligations pursuant to this Section 2(d). The Parties shall notify each other of the name
             and relevant contact information for such employees as soon as reasonably practicable following
             the Closing.

                      (v)      During the period of time comm encing on the Closing Date and continuing until
             the completion of the transfer of each of the Transferred Registrations to Buyer, the Seller Parties
             shall, and shall cause their respective applicable Subsidiaries to, continue to be responsible for the


                                                          12
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page15 of 62




             maintenance of each of the Transferred Registrations and related state-level Registrations at
             Buyer's expense. Upon completion of transfer of each such Transferred Registration, none of the
             Seller Parties nor any of their respective Subsidiaries shall have any obligation to support or
             maintain such Transferred Registration or any related state-level Registrations.

  3.         Purchase Price/Deposit

           (a)      Deposit Funds. Within three (3) Business Days of the entry of the Bid Procedures Order,
  subject to the execution of an escrow agreement reasonably acceptable to the Seller Parties and Buyer (the
  "Escrow Agreement"), with U.S. Bank National Association (the "Escrow Agent"), the Buyer shall
  deposit into escrow account with the Escrow Agent an amount equal to $1,300,000 (the "Deposit
  Funds"), by wire transfer of immediately available funds pursuant to the terms of the Escrow Agreement.
  The Deposit Funds shall be released by the Escrow Agent and delivered to either (x) Buyer or (y) the
  Seller Parties, as follows:

                     (i)      if the Closing shall occur, the Deposit Funds shall be released directly to the
             Seller Parties and credited towards the Purchase Price payable by Buyer;

                      (ii)     if this Agreement is terminated by the Seller Parties pursuant to Section
             12(a)(ii)(C) in any circumstance where Buyer is not entitled to terminate this Agreement pursuant
             to Section 12(a)(i) or Section 12(a)(iii), then the Deposit Funds shall be released directly to the
             Seller Parties; or

                       (iii)     if this Agreement is terminated by Buyer pursuant to Section 12(a)(i) or Section
             12(a)(iii), or if this Agreement is terminated by the Seller Parties pursuant to Section 12(a)(ii)(A)
             or (fil_, or if this Agreement is terminated pursuant to Section 12(a)(iv), then the Deposit Funds
             shall be released directly to Buyer.

          (b)     Closing Payment. The aggregate purchase price for the Acquired Assets and the
  Assumed Obligations shall be the Purchase Price, which Buyer shall pay to the Seller Parties at the
  Closing by wire transfer of immediately available funds to such bank accounts and in such proportions as
  designated in writing by Willowood USA as follows:

                     (i)      an amount equal to the Cash Purchase Price less the Deposit Funds (which will
             be released directly to the Seller Parties by the Escrow Agent pursuant to Section 3(a)(i) and the
             Escrow Agreement). At the Closing, Buyer and the Seller Parties shall deliver a joint instruction
             to the Escrow Agent to distribute to Seller the Deposit Funds from the escrow account. At the
             Closing, Buyer shall execute any documents required to release any Lien as reasonably requested
             by the Seller Parties;

                      (ii)    an amount (the "Transferred Inventory Value") equal to the value of the
             Transferred Inventory to be calculated as the applicable Seller's book value (as determined
             pursuant to GAAP) of the Transferred Inventory. As of the effective date hereof, the Seller
             Parties have provided Buyer with a list setting forth each Transferred Product (by SKU), the most
             recent selling price for each such Transferred Product and such Seller's book value of each such
             Transferred Product. At Closing, the Seller Parties shall provide Buyer with a written statement
             that describes the Transferred Inventory by location, amount, type of Transferred Inventory and
             the Seller Parties' calculation of the Transferred Inventory Value (the "Estimated Closing
             Transferred Inventory Value"), which such Estimated Closing Transferred Inventory Value shall
             be paid to the Seller Parties at the Closing as the estimated Transferred Inventory Value. Within
             thirty (30) calendar days after the Closing, Buyer shall conduct a physical inventory count of the


                                                         13
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                      Entered:02/27/19 22:11:39 Page16 of 62




             Transferred Inventory and provide a written inventory count to the Seller Parties (the
             "Transferred Inventory Count") and Buyer's calculation of the Transferred Inventory Value (the
             "Post-Closing Transferred Inventory Value"). The Seller Parties shall have ten (10) Business
             Days after receipt of the Transferred Inventory Count and the Post-Closing Transferred Inventory
             Value to review the same. If the Seller Parties disagree with Buyer's determination of the
             Transferred Inventory Count or calculation of all or any portion of the Post-Closing Transferred
             Inventory Value, the Seller Parties may, within such ten (10) Business Day period, deliver a
             notice to Buyer setting forth the Seller Parties' objection to such Transferred Inventory Count or
             Post-Closing Transferred Inventory Value (an "Objection Notice"). If the Seller Parties timely
             deliver to Buyer an Objection Notice, then the parties hereto shall negotiate in good faith to reach
             agreement on the disputed items or amounts in order to determine a mutually-agreeable Final
             Transferred Inventory Count and Final Post-Closing Transferred Inventory Value, which such
             amounts shall be deemed final, binding, and conclusive for purposes of this Agreement. If the
             Seller Parties fail to deliver an Objection Notice during such ten (10) Business Day period, then
             the Transferred Inventory Count and Post-Closing Transferred Inventory Value as determined by
             Buyer and delivered to the Seller Parties in accordance with this Section 3(b)(ii) shall be deemed
             final, binding, and conclusive for purposes of this Agreement and shall constitute the Final
             Transferred Inventory Count and the Final Post-Closing Transferred Inventory Value. Within ten
             (10) days after the Transferred Inventory Count and Post-Closing Transferred Inventory Value
             becoming final, binding, and conclusive for purposes of this Agreement, the Seller Parties shall
             either (A) remit the difference between the Estimated Closing Transferred Inventory Value and
             the Final Post-Closing Transferred Inventory Value (to the extent that the former exceeds the
             latter) or (B) bill Buyer for the difference between the Estimated Closing Transferred Inventory
             Value and the Final Post-Closing Transferred Inventory Value (to the extent that the latter
             exceeds the former), in which case Buyer shall pay such difference to Seller within twenty (20)
             days of such notice.

          ( c)    Transferred Inventory Count. Within five ( 5) Business Days after issuance of the Sales
  Order, upon Buyer's written request, Seller shall permit Buyer to conduct a physical inventory of the
  Transferred Inventory at any or all locations in which it is held at such reasonable time(s) as the parties
  shall mutually agree; provided, that Buyer shall permit a representative of Seller to accompany Buyer
  during any such physical inventory and promptly thereafter will provide Seller with the results of such
  physical inventory.

           ( d)    Allocation of Purchase Price. Willowood USA and Buyer shall allocate the aggregate
  Purchase Price, the Assumed Liabilities (to the extent taxable consideration for income Tax purposes),
  and all other taxable consideration for U.S. federal income Tax purposes to be paid for the Acquired
  Assets in accordance with Section 1060 of the Tax Code. Willowood USA and Buyer shall use
  reasonable best efforts to agree upon such allocation and reduce it to writing as soon as practicable
  following the execution of this Agreement, and in any event shall agree on such allocation prior to the
  Closing Date, and such allocation shall be attached to this Agreement as Schedule 3(d). In addition, the
  Willowood USA and Buyer hereby undertake and agree to file timely any information that may be
  required to be filed pursuant to Treasury Regulations promulgated under Section 1060(b) of the Tax
  Code. Neither Willowood USA nor Buyer shall file any Tax Return or other document or otherwise take
  any position which is inconsistent with any allocation agreed upon by them; provided, however, that in
  the event the parties have not agreed upon an allocation, neither party shall have any obligation to treat or
  report the allocation of Purchase Price, the Assumed Liabilities (to the extent taxable consideration for
  income Tax purposes) and other taxable consideration among the Acquired Assets consistently for Tax or
  other reporting purposes. If any Governmental Authority disputes the allocation reflected by Willowood
  USA or Buyer on their respective Tax Returns, Willowood USA or Buyer, as the case may be, shall
  promptly notify the other party in writing of the items in dispute.

                                                         14
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                      Entered:02/27/19 22:11:39 Page17 of 62




  4.         Liabilities and Obligations.

            (a)      Non-Assumption of Liabilities. Notwithstanding anything to the contrary contained
  herein and except as expressly set forth in Section 4(b). Buyer does not assume and shall have no
  responsibility or obligation whatsoever for any liabilities, commitments or obligations of the Seller
  Parties of any kind or nature whatsoever, known or unknown, accrued, fixed, contingent or otherwise,
  liquidated or unliquidated, choate or inchoate, due or to become due ( collectively, "Liabilities"),
  including any liabilities or obligations in respect of any liabilities associated with any Excluded Assets
  ( collectively, the "Retained Obligations").

          (b)     Assumed Obligations. At the Closing, subject to the limitation set forth in Section 4(c).
  Buyer shall assume only the following Liabilities and obligations (the "Assumed Obligations") of the
  Seller Parties:

                      (i)      post-Petition trade payables and Liabilities incurred in the Ordinary Course of
             Business consistent with present practice in the Seller Parties' Chapter 11 case (excluding court-
             retained professionals' fees and reimbursement of the Seller Parties for court-approved amounts
             already paid), relating solely to the Acquired Assets in an amount not to exceed $250,000, it
             being understood that such payables and Liabilities shall not be duplicative with amounts
             reflected in the calculation of Transferred Inventory Value;

                     (ii)    the Liabilities and obligations of the Seller Parties under the Assigned Contracts
             that have accrued from and after as of the Closing Date, including any Cure Amounts;

                     (iii)   [Intentionally Omitted];

                   (iv)      any Liabilities and obligations of the Seller Parties to Sulfur Mills for
             Clomazone;

                    (v)     any Liabilities and obligations of the Seller Parties to India Pesticides Limited for
             Thiobencarb; and

                      (vi)     all data compensation Liability of the Seller Parties or their respective
             Subsidiaries with respect to any Transferred Registration issued to or applied for by the Seller
             Parties or any of their respective Subsidiaries pursuant to FIFRA ( or any similar state or local
             laws regulating pesticides), as further summarized on Schedule 4(b)(vi) (the "Assumed Data
             Compensation Liability"). In no event will Buyer have any obligation to pay data compensation
             Liability other than the Assumed Data Compensation Liability.

           (c)    Excluded Contracts. Buyer shall not acquire, or assume any liability for, any claims
  arising from any Excluded Contracts.

  5.         Obtaining of Procedures and Sale Order; Closing.

          (a)      Obtaining Sale Order and Bid Procedures. The Seller Parties shall use their reasonable
  best efforts to obtain entry of the Bid Procedures Order and the Sale Order, subject to its obligations
  under the Bankruptcy Code.

           (b)     Closing. If the Sale Order is entered, then, subject to the satisfaction or waiver by the
  parties of the conditions to their respective obligations to effect the Closing set forth in Sections 1 O and
  1 0(h). the Closing shall take place at the offices selected by Buyer not later than 1 O Business Days


                                                         15
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                           Entered:02/27/19 22:11:39 Page18 of 62




  following the date that the Sale Order is entered, or on such other date or at such other location as
  Willowood USA and Buyer shall mutually agree, but in any event not later than 60 days following the
  date of this Agreement.

  6.         Deliveries at Closing.

          (a)     Deliveries by the Seller Parties. At the Closing, the Seller Parties shall deliver, or cause
  to be delivered (in addition to any other instruments required by Section 1 O or otherwise by this
  Agreement to be delivered by the Seller Parties at the Closing), to Buyer the following (in form and
  substance reasonably satisfactory to Buyer):

                     (i)     a duly executed bill or bills of sale and assignment or other appropriate
             instruments transferring all right, title and interest in and to all of the Acquired Assets to Buyer
             purchasing such Acquired Assets as set forth herein;

                     (ii)    the certificates representing the Equity Securities of each of the Transferred
             Subsidiaries, duly endorsed in blank, and if no such certificates exist, an assignment of such
             Equity Securities, duly executed by Willowood USA;

                     (iii)     a certified copy of the Sale Order;

                     (iv)      the Transferred Data;

                     (v)       Seller IP;

                     (vi)      subject to Section 2(d), possession of all of the Acquired Assets;

                     (vii)     the Assignment and Assumption Agreement, duly executed by the applicable
             Seller Parties;

                     (viii) evidence reasonably satisfactory to Buyer of compliance with the notice
             provisions set forth in the Bid Procedures Order and in the Sale Order;

                     (ix)    a release of all Liens of the Seller Parties' secured lenders against both (a) the
             Equity Securities of, and (b) the assets of, the Transferred Subsidiaries;

                     (x)     copies of the resolutions of the board of directors or similar authorizing Person of
             the Seller Parties authorizing the execution and performance by the Seller Parties of this
             Agreement and authorizing the officers of the applicable Seller Parties to carry out and perform
             the terms and provisions hereof, certified by an appropriate officer of each such Seller; and

                      (xi)     such other instruments or documents as Buyer may reasonably request to fully
             effect the transfer of the Acquired Assets and to confer upon Buyer the benefits contemplated by
             this Agreement.

          (b)    Deliveries by Buyer. At the Closing, Buyer shall deliver, or cause to be delivered (in
  addition to any other instruments required by Section 1 0(h) or otherwise by this Agreement to be
  delivered by Buyer at the Closing), to the Seller Parties, the following:

                     (i)       the Purchase Price payable in the manner described in Section 3;



                                                           16
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                    Entered:02/27/19 22:11:39 Page19 of 62




                   (ii)    the Assignm ent and Assumption Agreement, duly executed by Buyer.

  7.      Representations and Warranties of the Seller Parties.            Each Seller hereby represents and
  warrants to Buyer as follows:

           (a)      Organization; Authorization. Such Seller is duly organized, validly existing and in good
  standing under the Laws of the jurisdiction of incorporation or formation of such Seller and, subject to
  entry of the Sale Order, has the requisite organizational power and authority to execute and deliver this
  Agreement and the Ancillary Documents to which such Seller will be a party and to perform its
  obligations hereunder and thereunder. Subject to entry of the Sale Order, the execution, delivery and
  performance of this Agreement and the Ancillary Documents to which such Seller will be a party has
  been duly authorized by all necessary organizational action of such Seller. This Agreement has been duly
  and validly executed by such Seller and, subject to the entry of the Sale Order and the due authorization,
  execution and delivery of this Agreement by Buyer and the other parties hereto, constitutes a legal, valid
  and binding obligation of such Seller, enforceable against it in accordance with its terms. The Ancillary
  Documents to which such Seller will be a party will be duly and validly executed and delivered by such
  Seller and, assuming the due authorization, execution and delivery of such Ancillary Documents by the
  other parties thereto, will constitute a legal, valid and binding obligation of such Seller, enforceable
  against it in accordance with its terms.

            (b)     No Conflict; Consents. Subject to the entry of the Sale Order and except as otherwise set
  forth on Section 7(b) of the Disclosure Schedule, neither the execution and delivery of this Agreement or
  the Ancillary Documents to which such Seller will be a party, nor the consummation of any or all of the
  transactions contemplated hereby or thereby, will (i) violate the certificate of incorporation or bylaws ( or
  other governing instrument, in each case as amended, modified or supplemented) of such Seller;
  (ii) violate, be in conflict with or constitute a default under, or require the consent of any third party to,
  any Assigned Contract; or (iii) violate any Laws or Orders applicable to the Business or the Acquired
  Assets.

           ( c)    Consents and Approvals of Governmental Authorities. Other than the entry of the Sale
  Order by the Bankruptcy Court, no consent, approval or authorization of, or declaration, filing or
  registration with, any Governmental Authority is required in connection with the execution, delivery and
  performance of this Agreement or the Ancillary Documents, or the consummation of the transactions
  contemplated hereby or thereby.

           (d)     Contracts. Section 7(d) of the Disclosure Schedule sets forth a list of all Contracts
  relating to the Transferred Products or the Transferred Registrations. In the event Buyer identifies any
  Contracts relating to the Transferred Products or the Transferred Registrations that are not listed on
  Section 7(d) of the Disclosure Schedule as executory contracts (as such term is used in Section 365 of the
  Bankruptcy Code), then the Seller Parties shall amend Section 7(d) of the Disclosure Schedule to include
  such Contracts.

          (e)    Brokers; Agents. Except as set forth on Section 7(e) of the Disclosure Schedule, no
  investment banker, broker, finder or similar agent has been employed by or on behalf of such Seller in
  connection with this Agreement, and such Seller has not entered into any agreement, arrangement or
  understanding of any kind with any Person for the payment of any brokerage commission, finder's fee or
  any similar compensation in connection with this Agreement.

         (f)      Litigation. Except as set forth on Section 7(f) of the Disclosure Schedule or claims made
  in connection with such Seller's Chapter 11 case, there are no Actions, claims, causes of action,
  proceedings, suits or investigations pending or, to the Knowledge of Seller, threatened, against such Seller


                                                       17
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page20 of 62



  or any of the Acquired Assets before any Governm ental Authority.            Such Seller is not subject to any
  Order entered in any lawsuit or proceeding.

          (g)       Equity Securities. Section 7(g) of the Disclosure Schedule sets forth for each of the
  Transferred Subsidiaries an accurate and complete list of (i) each class and series of Equity Securities of
  such entities; (ii) the aggregate number of shares, units, membership interests or other denomination of
  Equity Securities of each class and series that are authorized for issuance; (iii) the aggregate number of
  shares, units, membership interests or other denomination of issued and outstanding Equity Securities of
  each such class and series; and (iv) a list of the names of each record and beneficial owner of such Equity
  Securities, and opposite the name of each such owner, the number, class, and series of Equity Securities
  owned by each such owner.

             (h)     Product Registrations.

                     (i)      Such Seller and the Transferred Subsidiaries have obtained all product
             Registrations required to conduct the Business with respect to the Transferred Products as
             currently conducted in the United States, except for such failures as would not reasonably be
             expected to result in a Material Adverse Change. All such product Registrations are identified on
             Section 7(h)(i) of the Disclosure Schedule. All product Registrations relating to the Transferred
             Products are in full force and effect and are in material compliance with all Laws to maintain and
             support such Seller's operation of the Business with respect to the Transferred Products,
             including the marketing, sale and distribution of such Transferred Products.

                      (ii)    Except as otherwise set forth on Section 7(h)(ii) of the Disclosure Schedule,
             neither such Seller nor any of the Transferred Subsidiaries have received written notice from any
             Governmental Authority within the last twelve (12) months (x) indicating that any Transferred
             Registration (A) may be expiring, (B) will not be renewed or continued or (C) will be terminated
             or (y) requiring that additional Registration Data be provided in order to prevent the results in the
             immediately preceding clause (x) from occurring.

          (i)      Transferred Inventory.      The Transferred Inventory conforms to such Seller's
  specifications, is salable in the Ordinary Course of Business and has been stored and maintained in the
  Ordinary Course of Business by such Seller or the applicable Transferred Subsidiaries.

           (j)     Transferred Subsidiaries. To the Knowledge of Seller (after a reasonable inquiry of the
  officers and employees of Willowood who would be reasonably expected to have knowledge of the
  matters), since April 20, 2016, none of the Transferred Subsidiaries have (i) conducted any operations
  (other than to hold the applicable Transferred Registrations), (ii) employed any employees or retained any
  independent consultants or advisors, (iii) opened any bank accounts, or (iii) entered into any Contracts
  (other than (x) the Credit Agreement and the ancillary agreements related thereto and (y) the applicable
  Contracts set forth on Section 7(d) of the Disclosure Schedule).

        (k)   TERMS OF SALE. EXCEPT AS OTHERWISE SPECIFICALLY SET FORTH IN
  THIS AGREEMENT, THE ACQUIRED ASSETS ARE BEING SOLD TO BUYER ON AN "AS-IS,
  WHERE IS" BASIS, WITHOUT WARRANTY. SUCH SELLER HEREBY DISCLAIMS ALL OTHER
  WARRANTIES, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF
  MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.       BUYER HEREBY
  ACKNOWLEDGES AND AGREES THAT SUCH BUYER, AND ITS SUCCESSORS AND ASSIGNS,
  SHALL BEAR ALL RISKS OF INJURY OR DAMAGE TO PERSONS OR PROPERTY TO THE
  EXTENT RELATING TO THE OPERATION OF THE ACQUIRED ASSETS ON AND AFTER THE
  CLOSING DATE.


                                                          18
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                    Entered:02/27/19 22:11:39 Page21 of 62




  8.         Representations and Warranties of Buyer. Buyer represents and warrants to the Seller Parties
  as follows:

           (a)     Organization of Buyer; Authorization. Buyer is a corporation duly organized, validly
  existing and in good standing under the Laws of the State of California, and has the requisite
  organizational power and authority to execute and deliver this Agreement and the Ancillary Documents to
  which Buyer will be a party and to perform its obligations hereunder and thereunder. The execution,
  delivery and performance of this Agreement and the Ancillary Documents to which Buyer is a party have
  been duly authorized by all necessary organizational action of Buyer. This Agreement has been duly and
  validly executed by Buyer and, subject to the entering of the Sale Order by the Bankruptcy Court and the
  due authorization, execution and delivery of this Agreement by the Seller Parties, constitutes a legal, valid
  and binding obligation of Buyer, enforceable against it in accordance with its terms. The Ancillary
  Documents to which Buyer will be a party will be duly and validly executed and delivered by Buyer and,
  assuming the due authorization, execution and delivery of such Ancillary Documents by the other parties
  thereto, will constitute a legal, valid and binding obligation of Buyer, enforceable against it in accordance
  with its terms.

           (b)    No Conflict as to Buyer. Neither the execution and delivery of this Agreement or the
  Ancillary Documents to which Buyer will be a party, nor the consummation of any or all of the
  transactions contemplated hereby or thereby, will (i) violate the articles of organization or operating
  agreement (or other governing instrument) of any Buyer; (ii) violate, be in conflict with, or constitute a
  default under, or require the consent of any third party to, any material contract or other agreement to
  which any Buyer is a party; or (iii) to the knowledge of any Buyer, violate any statute, law or regulation
  of any Governmental Authority applicable to any Buyer.

         (c)     Brokers; Agents. No investment banker, broker, finder or similar agent has been
  employed by or on behalf of Buyer in connection with this Agreement, and Buyer has not entered into
  any agreement, arrangement or understanding of any kind with any Person for the payment of any
  brokerage commission, finder's fee or any similar compensation in connection with this Agreement.

          ( d)     Adeguate Assurance Regarding Assumed Contracts. As of the Closing, Buyer shall be
  capable of satisfying Section 365(b)(l)(C) of the Bankruptcy Code with respect to the Assumed Contracts
  and shall supply reasonably sufficient information as required by the Bankruptcy Court or by agreement
  with the counterparties to such Assumed Contracts. Buyer shall take actions reasonably required to assist
  in obtaining a finding by the Bankruptcy Court in the Sale Order that Section 365(b)(l)(C) of the
  Bankruptcy Code has been satisfied with respect to the Assumed Contracts including providing evidence
  of such financial capability to the Seller Parties on or before the Auction Date for filing with the
  Bankruptcy Court following conclusion of the Auction.

           (e)      Sufficiency of Funds. Buyer has sufficient funds, and, on the Closing Date, Buyer will
  have sufficient funds, to make the payments required pursuant to Section 3 and to perform its obligations
  with respect to the transactions contemplated by this Agreement. Buyer acknowledges that its obligations
  set forth in this Agreement are not contingent or conditioned upon any Person's ability to obtain or have
  at the Closing sufficient funds necessary to make the payments required pursuant to Section 3 or for
  Buyer to perform its obligations with respect to the transactions contemplated by this Agreement.

  9.         Additional Agreements of the Parties.

          (a)     Access; Records; Bankruptcy Papers. From and after the date hereof, authorized
  representatives of Buyer (including their accountants, advisors, potential financing sources, consultants
  and legal counsel) shall have the right, upon reasonable notice and at reasonable times, to inspect the

                                                       19
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                     Entered:02/27/19 22:11:39 Page22 of 62




  Acquired Assets and their condition and shall be provided reasonable access to the Seller Parties'
  respective officers, advisors, counsel, trade vendors, customers, properties and facilities to inspect the
  same; and, provided, that Buyer shall not take any action which unreasonably interferes with the Seller
  Parties' respective operation of the Business prior to the Closing Date in any material respect. From and
  after the date hereof, and to the extent permitted by Law, the Seller Parties shall give Buyer and its
  authorized representatives, full access to their respective books and records relating to the Acquired
  Assets and the Assumed Obligations, as Buyer may reasonably request, permit Buyer to make inspections
  thereof, and cause the Seller Parties' respective officers and advisors to furnish Buyer with such financial,
  Tax and other operating data and other information relating to the Acquired Assets and the Assumed
  Obligations as Buyer may reasonably request. The Seller Parties hereby agree that they will retain, until
  all appropriate statutes of limitations (including any extensions) expire, copies of all Tax Returns relating
  to the Acquired Assets and the Assumed Obligations and supporting work schedules and other records or
  information which may be relevant to such Tax Returns, except for such Tax Returns, supporting work
  schedules and other records which Buyer shall acquire as a consequence of this Agreement (provided, that
  the Seller Parties may elect not to retain any such copies if it gives such copies or make such copies
  available to Buyer), and that it will not destroy or otherwise dispose of such materials without first
  providing Buyer with a reasonable opportunity to review and copy such materials. Buyer hereby agrees
  that it will retain, until all appropriate statutes of limitations (including any extensions) expire, copies of
  all Tax Returns and supporting work schedules received from the Seller Parties pursuant to this
  Agreement and other records or information which may be relevant to such Tax Returns (provided, that
  Buyer may elect not to retain any such copies if Buyer gives such copies or makes such copies available
  to the Seller Parties), and that it will not destroy or otherwise dispose of such materials without first
  providing the Seller Parties with a reasonable opportunity to review and copy such materials. After the
  Closing Date, Buyer shall give the Seller Parties and their respective authorized representatives as well as
  any duly appointed Chapter 7 or Chapter 11 trustee or other duly appointed representative of the Seller
  Parties' bankruptcy estate pursuant to Section 323 of the Bankruptcy Code (the "Estate Representative")
  full access to the books and records acquired as a consequence of this Agreement for purposes of and
  relating to the prosecution of any claims and causes of action of the Seller Parties or which may be
  relevant to any claims objection process or which may otherwise be needed to enforce their remaining
  rights and defend their remaining obligations relating to the Acquired Assets and the Assumed
  Obligations or in connection with the Seller Parties' bankruptcy case, including any filings other than
  reporting required by the Bankruptcy Court, the Bankruptcy Code, or the United States Trustee. Buyer
  shall give no less than 30 days' notice to the Estate Representative if it intends to destroy any such
  documents so that the Estate Representative may take any actions reasonably necessary to preserve such
  documents. The Seller Parties will promptly deliver to Buyer copies of all pleadings, motions, notices,
  statements, schedules, applications, reports and other papers filed in the Seller Parties' Chapter 11 case
  relating to this Agreement or the transactions contemplated hereby.

          (b)     Operation in the Ordinary Course. During the period between the date of this Agreement
  and the Closing, the Seller Parties shall operate the Business relating to the Transferred Products in the
  Ordinary Course of Business, subject to changes resulting from its Chapter 11 case and the requirements
  of the Bankruptcy Code and the Bankruptcy Court, and in compliance with all Laws. In furtherance of
  and without limiting the foregoing, the Seller Parties shall:

                     (i)    maintain and preserve all of the physical Acquired Assets ( other than the
             Transferred Inventory) in the same condition as of the date hereof, ordinary wear and tear
             excepted;

                    (ii)    maintain the Transferred Inventory in the Ordinary Course of Business;




                                                       20
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                     Entered:02/27/19 22:11:39 Page23 of 62




                    (iii)   perform all of its obligations under the Assigned Contracts, provided, that, except
             as otherwise required hereunder, the Seller Parties shall not be required to pay any Cure
             Amounts; and

                     (iv)    maintain insurance at presently existing levels so long as such insurance is
             available on commercially reasonable terms.

  In furtherance of and without limiting the foregoing, the Seller Parties shall not, without the prior written
  consent of Buyer, sell, transfer, mortgage, encumber or otherwise dispose of any of the Acquired Assets
  other than in the Ordinary Course of Business, execute any Contract relating to the Acquired Assets other
  than in the Ordinary Course of Business, or agree to or make any commitment to take any actions
  prohibited by this Section 9(b).

           ( c)     Collection of Excluded Accounts Receivable. IJ, following the Closing, Buyer or any of
  its Affiliates receives or collects any funds relating to any Excluded Accounts Receivable, Buyer shall
  hold the same in trust for the benefit of the Seller Parties and shall remit such funds to the Seller Parties
  within 5 Business Days after its receipt thereof (by wire transfer of immediately available funds to such
  bank accounts and in such proportions as designated in writing by Willowood USA).

          ( d)     Notification; Updates to Schedules. During the period between the date of this
  Agreement and the Closing, the Seller Parties will promptly (and in any event within five Business Days)
  notify Buyer in writing of the discovery by any Seller of: (i) any event, condition, fact or circumstance
  that would result in any of the representations and warranties contained made by any Seller in Section 7 to
  no longer be true and correct in accordance with Section 1 0(a); and (ii) any material breach of any
  covenant or obligation of any Seller under this Agreement. No such update shall be deemed to
  supplement or amend the Disclosure Schedule for the purpose of determining whether any of the
  conditions set forth in Section 1 0(a) have been satisfied.

  10.     Conditions to Buyer's Obligation to Effect Closing. The obligation of Buyer to effect the
  Closing shall be subject to the satisfaction, on or before the Closing Date, of the following conditions, any
  one or more of which may be waived by Buyer:

          (a)      Representations and Warranties and Covenants. (i) The representations and warranties
  of the Seller Parties set forth in Section 7 shall be true and correct in all respects as of the Closing Date as
  then made ( except to the extent such representations and warranties by their terms speak of an earlier
  date), except where the failure to be so true and correct, individually or in the aggregate, would not
  reasonably be expected to have a Material Adverse Change, (ii) the Seller Parties shall have performed
  and complied in all material respects with the agreements contained in this Agreement required to be
  performed and complied with by the Seller Parties on or before the Closing, and (iii) Willowood USA
  shall have delivered to Buyer at the Closing certificates, dated the Closing Date, signed by its Chief
  Executive Officer, President or any Vice President certifying as to compliance with clauses (i) and (ii)
  above.

          (b)     Sale Hearing. The Seller Parties shall have obtained the Bid Procedures Order from the
  Bankruptcy Court by no later than 28 days following the Petition Date, scheduling the Sale Hearing to
  occur by no later than 60 days following the Petition Date and scheduling the Auction to occur not more
  than two Business Days before the Sale Hearing.

           (c)     Effectiveness of Sale Order. The Bankruptcy Court shall have entered the Sale Order by
  no later than the date that is 75 days following the date of this Agreement, and the effectiveness of such
  Sale Order shall not have been stayed or, if stayed, such stay shall no longer be in effect.


                                                        21
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                      Entered:02/27/19 22:11:39 Page24 of 62




         ( d)    No Material Adverse Change. From the date of this Agreement until the Closing Date,
  no Material Adverse Change shall have occurred.

           (e)     No Litigation. There shall not be any Order or Action pending or, to the Knowledge of
  Seller, threatened to be brought before any Governmental Authority relating to the Acquired Assets
  which, individually or in the aggregate, can reasonably be expected to result in a Material Adverse
  Change.

          (f)     Transferred Subsidiaries. All Liens (other than Permitted Liens) against the Transferred
  Subsidiaries (other than Assumed Liabilities directly against specific Transferred Subsidiaries) have been
  released.

           (g)     Compliance With Bid Procedures Order; Notice. The Seller Parties shall have complied
  with all requirements of the Bid Procedures Order, including the notice requirements provided therein.

         (h)      Assumption and Rejection of Contracts. The Contracts designated hereunder for
  assumption shall be so assumed by Order of the Bankru ptcy Court satisfactory to Buyer.

  11.      Conditions to the Seller Parties' Obligation to Effect Closing. The obligation of the Seller
  Parties to effect the Closing shall be subject to the satisfaction, on or before the Closing Date, of the
  following conditions, any one or more of which may be waived by Willowood USA:

           (a)      Representations and Warranties. (i) The representations and warranties of Buyer set forth
  in Section 8 shall be true and correct in all respects as of the Closing Date as then made ( except to the
  extent such representations and warranties by their terms speak of an earlier date), except where the
  failure to be so true and correct, individually or in the aggregate, would not reasonably be expected to
  have a material adverse effect on Buyer, and (ii) Buyer shall have performed and complied in all material
  respects with the agreements contained in this Agreement required to be performed and complied with by
  Buyer on or before the Closing, and (iii) Buyer shall have delivered to the Seller Parties at the Closing
  certificates, dated the Closing Date, signed by its Chief Executive Officer, President or any Vice President
  certifying as to compliance with clauses (i) and (ii) above.

          (b)       Effectiveness of Sale Order. The Bankruptcy Court shall have entered the Sale Order,
  two days shall have elapsed since the Sale Order was entered (provided, that if the second day after the
  Sale Order is entered is not a Business Day, such period shall be deemed to have elapsed on the first
  Business Day following such second day), and the effectiveness of the Sale Order shall not have been
  stayed or, if stayed, such stay shall no longer be in effect.

           (c)     No Litigation. There shall not be any Order or Action pending, to the Knowledge of
  Seller, or threatened to be brought before any Governmental Authority relating to the Acquired Assets
  which, individually or in the aggregate, can reasonably be expected to result in a Material Adverse
  Change.

  12.        Termination; Effect of Termination.

             (a)     Termination. This Agreement may be terminated before the Closing occurs only as
  follows:

                      (i)     by Buyer, if (A) the conditions set forth in Section 1 O shall not have been
             satisfied or waived on or before the date that is 90 days following the date of this Agreement (the
             "Outside Date"), (B) Buyer reasonably determines that the timely satisfaction of any condition set


                                                         22
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                        Entered:02/27/19 22:11:39 Page25 of 62




             forth in Section 1 O has become impossible or impractical, or (C) if any Seller has breached any
             material covenant or obligation contained in this Agreement and such breach shall not have been
             cured within 1 O days after the delivery of written notice thereof to the Seller Parties (in each case,
             other than as a result of any failure on the part of Buyer to comply with or perform its covenants
             and obligations set forth in this Agreement);

                     (ii)     by the Seller Parties, if (A) the conditions set forth in Section 1 0(h) shall not have
             been satisfied or waived on or before the Outside Date, or (B) if Willowood USA reasonably
             determines that the timely satisfaction of any condition set forth in Section 1 0(h) has become
             impossible or impractical, or (C) if Buyer has breached any material covenant or obligation
             contained in this Agreement and such breach shall not have been cured within 1 O days after the
             delivery of written notice thereof to Buyer ( other than as a result of any failure on the part of the
             Seller Parties to comply with or perform their covenants and obligations set forth in this
             Agreement);

                      (iii)    by Buyer, if (A) the Bid Procedures Order has not been entered by the date that is
             28 days following the Petition Date, (B) the Sale Order has not been entered by the date that is 75
             days following the date of this Agreement, or if, prior to such date, the Bankru ptcy Court
             approves another transaction involving the sale or other transfer of any of the Acquired Assets to
             a third party or (C) Buyer is not designated by the Seller Parties to be the highest and best bidder
             for the Acquired Assets at the Auction held by the date that is 68 days following the date of this
             Agreement; or

                     (iv)     by the mutual written agreement of Buyer and the Seller Parties.

         (b)    Breakup Fee. The Seller Parties shall be required to pay Buyer a termination fee of five
  hundred thousand dollars ($500,000) (the "Breakup Fee") plus reasonable out-of-pocket incurred by
  Buyer in an amount not to exceed one hundred twenty five thousand dollars ($125,000) (the "Expense
  Reimbursement") upon the consummation of an Alternative Transaction, which obligation shall constitute
  an allowed administrative expense claim against the Seller Parties under Sections 503 and 507(a) of the
  Bankruptcy Code, payable from the proceeds of an Alternative Transaction; provided, however, that
  Buyer shall not be entitled to the Breakup Fee if Buyer shall have breached its obligations under this
  Agreement in any material respect or shall have terminated this Agreement pursuant to Section 12(a).

          (c)     No Further Liability. If this Agreement is terminated by the Seller Parties or Buyer
  pursuant to this Section 12, neither party shall have any further obligation or liability under this
  Agreement, except that the provisions of Sections 12 and 16 shall survive and any party that has
  materially breached this Agreement shall not be relieved of any liability hereunder.

  13.        Tax Allocations. Except as set forth in Section 14 (with respect to Transfer Taxes):

          (a)      The Seller Parties shall prepare and file all income Tax Returns of the Seller Parties for
  all Tax periods, and, for any Tax period or the portion of any Tax period ending on or before the Closing
  Date, the Seller Parties shall be responsible for preparing and timely filing all Tax Returns required by
  Law to be filed with respect to the Acquired Assets prior to the Closing Date, and for the payment of all
  Taxes shown as due and payable on such Tax Returns.

          (b)      Buyer shall prepare and timely file all Tax Returns with respect to the Acquired Assets
  other than those Tax Returns described in Section 13(a), including Tax Returns for any Tax period
  beginning before the Closing Date and ending after the Closing Date (or portion thereof) (a "Straddle
  Period"), other than income Tax Returns of the Seller Parties.


                                                           23
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                    Entered:02/27/19 22:11:39 Page26 of 62




           (c)      With respect to Tax Returns prepared and filed by Buyer pursuant to Section 13(b)
  pertaining to any Straddle Period, (i) Buyer shall prepare and submit such Tax Returns to the Seller
  Parties for the Seller Parties' review, comment, and consent at least fifteen Business Days prior to the due
  date thereof and make all changes reasonably requested by the Seller Parties, and (ii) the Seller Parties
  shall, no later than three Business Days prior to the due date of such Tax Returns, pay Buyer the amount
  of Taxes that are due and payable with such Tax Returns and which are attributable to that portion of such
  Straddle Period ending on the Closing Date.

          ( d)     The Seller Parties shall have the right to control the conduct of any Action with respect to
  Tax Returns filed or to be filed by the Seller Parties pursuant to Section 13(a). Buyer shall have the right
  to control the conduct of any Action with respect to Tax Returns to be filed by Buyer pursuant to Section
  13(b).

           (e)      Any refunds attributable to (i) Tax Returns described in Section 13(a). and (ii) Tax
  Returns for a Straddle Period that pertain to the portion of such Straddle Period ending on the Closing
  Date, shall be for the account of the Seller Parties. Any refunds attributable to (i) Tax Returns described
  in Section 13(b) other than Tax Returns for Straddle Periods and (ii) Tax Returns for a Straddle Period
  that pertain to the portion of such Straddle Period beginning on the Closing Date after the Closing, shall
  be for the account of Buyer.

           (f)     Buyer and the Seller Parties shall each cooperate with the reasonable requests of the other
  in the preparation and filing of Tax Returns pursuant to this Section 13 and in the conduct of any audit or
  other Action relating to Taxes involving the Acquired Assets. Buyer and the Seller Parties agree to
  furnish or cause to be furnished to each other, upon request, as promptly as practicable, such information
  and assistance relating to the Acquired Assets as is reasonably necessary for the audit by any
  Governmental Authority, and the prosecution or defense of any Action relating to any Tax.

  14.     Transfer Taxes. Transfer Taxes arising out of the transactions effected pursuant to this
  Agreement shall be paid by Buyer. Buyer shall prepare and timely file all Tax Returns with respect to
  such Transfer Taxes and provide copies of each such Tax Returns within five Business Days after filing.

  15.    Jurisdiction. The parties agree that the Bankruptcy Court shall retain jurisdiction to resolve any
  controversy or claim arising out of or relating to this Agreement, or the breach hereof.

  16.        Miscellaneous.

           (a)     Notices. All notices and other communications pursuant to this Agreement shall be in
  writing and shall be deemed given if delivered personally, sent by electronic mail or other customary
  means of electronic communication, sent by nationally-recognized overnight courier or mailed by
  registered or certified mail (return receipt requested), postage prepaid, to the parties at the addresses set
  forth below or to such other address as the party to whom notice is to be given may have furnished to the
  other parties in writing in accordance herewith. Any such notice or communication shall be deemed to
  have been delivered and received (i) in the case of personal delivery, on the date of such delivery, (ii) in
  the case of electronic mail or other customary means of electronic communication, on the date sent if
  either (A) confirmation of receipt is received or (B) such notice is promptly mailed by registered or
  certified mail (return receipt requested), (iii) in the case of a nationally recognized overnight courier in
  circumstances under which such courier guarantees next Business Day delivery, on the next Business Day
  after the date sent, and (iv) in the case of mailing, on the third Business Day following that on which the
  piece of mail containing such communication is posted.




                                                       24
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19               Entered:02/27/19 22:11:39 Page27 of 62




              If to Buyer, to:

                       AMVAC Chemical Corporation
                       4695 MacArthur Court, Suite 1200
                       Newport Beach, CA 92660
                       Attn: Timothy J. Donnelly
                       timd@amvac-chemical.com

              with a copy (which shall not constitute notice) to:

                       Buchalter, a Professional Corporation
                       18400 Von Karman Ave, Suite 800
                       Irvine, CA 92612
                       Attn: Jeffrey Garfinkle
                       E-mail: jgarfinkle@buchalter.com

              If to the Seller Parties to:

                       Willowood USA LLC
                       c/o R2 Advisors, LLC
                       1350 17th Street, Suite 206
                       Denver, CO 80202
                       Attention: Kevin Mitchell, Chairman
                       E-mail: kjm@lariatpartners.net

              with a copy (which shall not constitute notice) to:

                       Brownstein Hyatt Farber Schreck, LLP
                       41 O Seventeenth Street, Suite 2200
                       Denver, CO 80202-094 7
                       Attention: Michael Pankow
                                   Matthew Nyberg
                       E-mail:     mpankow@bhfs.com
                                   mnyberg@bhfs.com

             If to Agent to:

                       Tree Line Direct Lending, LP
                       1 O 1 California Street, Suite 1 700
                       San Francisco, CA 94111
                       Attention: Frank Cupido
                       E-mail:       fcupido@treelinecp.com

             with a copy (which shall not constitute notice) to:

                       Latham & Watkins LLC
                       330 North Wabash Avenue, Suite 2800
                       Chicago, IL 60611
                       Attention: Matthew L. Warren
                       E-mail:    matthew.warren@lw.com


                                                  25
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                   Entered:02/27/19 22:11:39 Page28 of 62




           (b)     Press Releases; Disclosure. The parties hereto will cooperate in the issuance of any press
  releases or otherwise in making any public statements with respect to this Agreement and the transactions
  contemplated hereby. Neither Buyer nor any Seller shall issue any press release regarding this Agreement
  or the transactions contemplated hereby without the other party's prior written consent, which consent
  shall not be unreasonably withheld. Buyer acknowledges and agrees that the Seller Parties may provide
  copies of this Agreement and the schedules and exhibits attached hereto to the parties in interest in the
  Seller Parties' Chapter 11 case, and those parties the Seller Parties determine it is necessary to provide
  copies to in connection with the Auction or as otherwise necessary in connection with the Seller Parties'
  Chapter 11 case. The Seller Parties also shall be entitled to file copies of this Agreement and the
  schedules and exhibits attached hereto with the Bankru ptcy Court or as otherwise required by law.

                   ( c) Entire Agreement. This Agreement and the instruments, agreements, and other
  documents contemplated hereby supersede all prior discussions and agreements between the parties with
  respect to the matters contained herein ( excluding the confidentiality letter agreement, dated as of
  November 28, 2018, by and between Buyer and Piper Jaffray & Co. on behalf of Willowood USA and its
  Affiliates which shall remain in full force and effect), and this Agreement and the instruments,
  agreements and other documents contemplated hereby contain the entire agreement between the parties
  hereto with respect to the transactions contemplated hereby.

          ( d)     Further Assurances. After the Closing, each of the parties hereto shall, at the reasonable
  request of the other party hereto, execute and deliver such other instruments of transfer or assumption and
  further documents and agreements, and do such further acts and things as may be necessary to carry out
  the provisions of this Agreement.

          (e)     Waiver. Any term or condition of this Agreement may be waived at any time by the
  party thereto which is entitled to the benefit thereof, but such waiver shall only be effective if evidenced
  by a writing signed by such party. A waiver on one occasion shall not be deemed to be a waiver of the
  same of any other breach on a future occasion.

        (f)     Amendment. Except as otherwise expressly provided herein, this Agreement may be
  amended only by a writing signed by all the parties hereto.

          (g)     Counterparts; Execution. This Agreement may be executed in one or more counterparts,
  all of which taken together shall be deemed and considered one and the same Agreement, and same shall
  become effective when counterparts have been signed by each party and each party has delivered its
  signed counterpart to the other party. A digital reproduction, portable document format (".pdf') or other
  reproduction of this Agreement may be executed by one or more parties hereto and delivered by such
  party by electronic signature (including signature via DocuSign or similar services), electronic mail or
  any similar electronic transmission device pursuant to which the signature of or on behalf of such party
  can be seen. Such execution and delivery shall be considered valid, binding and effective for all
  purposes.

          (h)      Binding Agreement; Assignment; No Third Party Beneficiaries. This Agreement shall be
  binding upon and shall inure to the benefit of the parties hereto and their respective successors and
  permitted assigns. This Agreement may not be assigned by any party hereto without the prior written
  consent of the other party, and any purported assignment without such consent shall be void; provided,
  however, that notwithstanding the above, Buyer may, by written notice delivered to the Seller Parties not
  less than three (3) Business Days prior to the Closing Date, designate one or more of its Affiliates to
  assume all of the obligations and rights of Buyer hereunder effective as of the Closing Date, provided that
  no such assignment shall relieve Buyer of its obligations under this Agreement. This Agreement is not
  made for the benefit of any third party (including any non-Seller parties to the Assigned Contracts), and


                                                      26
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                       Entered:02/27/19 22:11:39 Page29 of 62




  no third party shall be deemed to be a beneficiary hereof. No provision of this Agreement shall create any
  third-party beneficiary or other rights in any current or former employee, consultant or contractor
  (including any beneficiary or dependent thereof) of the Seller Parties in respect of continued employment
  or affiliation or resumed employment or affiliation with Buyer.

         (i)     Governing Law. This Agreement shall be governed by the Laws of the State of
  Colorado, without regard to the conflict of laws principles thereof.

             U)   Headings. The headings in this Agreement are for convenience of reference only and
  should not be deemed a part of this Agreement.

           (k)   Expenses. Except as otherwise expressly provided herein, each of the parties hereto shall
  pay their own fees and expenses in connection with the negotiation, preparation, execution and delivery
  of this Agreement and the other instruments and agreements entered into pursuant to this Agreement, and
  any amendments to the same.

           (1)    Records. The Seller Parties may copy and maintain any records that it believes are
  necessary. In the event that any Seller does not retain copies of such records and insofar as such Seller
  reasonably believes the records may be needed or useful in connection with federal, state or local
  regulatory or Tax matters, resolution of disputes, litigation, or contract compliance issues, to the extent
  that Buyer has maintained such records, Buyer will give such Seller access to such records and such
  Seller shall have the right to copy and review at its own expense those records that Buyer has available
  upon reasonable request from such Seller to Buyer.

             (m)     Agent.

                      (i)     Notwithstanding anything to the contrary herein, the Agent (for itself and the
             Lenders (as defined in the Credit Agreement)) will be deemed a third party beneficiary hereunder
             entitled to exercise and enforce any and all rights, powers, privileges and remedies of the Seller
             Parties pursuant to this Agreement or any other agreement, instrument or document executed in
             connection herewith and, as provided in the applicable Credit Documents ( as defined in the
             Credit Agreement), the Agent, for the benefit of itself and Lenders, will have a first priority Lien
             on the Seller Parties' respective right, title and interest in and to this Agreement and the other
             agreements, instruments and documents executed in connection herewith. Without limiting the
             generality of the foregoing, and notwithstanding anything to the contrary in this Agreement or in
             any other agreement, instrument or document executed in connection herewith, the Seller Parties
             will not exercise any right to terminate, or execute and deliver or otherwise provide any waivers,
             consents or amendments under, this Agreement or any of the other agreements, instruments or
             documents executed in connection herewith, without the prior written consent of the Agent
             (which shall not be unreasonably withheld, conditioned or delayed).

                      (ii)    Notwithstanding anything to the contrary in this Agreement or any other
             agreement, instrument or document executed in connection herewith, none of the Agent or the
             Lenders (x) is making any representations or warranties to any or all of the Seller Parties, Buyer
             or any of their respective Affiliates in connection with this Agreement or any other agreement,
             instrument or document executed in connection herewith, or the transactions contemplated herein
             or therein, (y) will be liable to any Person for any breach by any or all of the Seller Parties, Buyer
             or any of their respective Affiliates of any of their respective representations, warranties,
             covenants or other agreements in connection with this Agreement or any other agreement,
             instrument or document executed in connection herewith or any of the transactions contemplated
             herein or therein, or (z) will have any obligations or liabilities under or in respect of any of this


                                                          27
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                      Entered:02/27/19 22:11:39 Page30 of 62




             Agreement or any other agreement, instrument or docum ent executed in connection herewith or
             any of the transactions contemplated herein or therein. Without limiting the generality of the
             foregoing, under no circum stances will any or all of the Agent and the Lenders be obligated to
             return or otherwise disgorge to or for the benefit of Buyer or any Affiliate thereof any proceeds of
             the Purchase Price or other amounts remitted to any or all of the Agent and the Lenders.

           (n)     Disclosure Schedule.        Each section of the Disclosure Schedule qualifies the
  correspondingly numbered representation and warranty or covenant and any other representation or
  warranty, if the disclosure is reasonably apparent to such other representation or warranty. The
  Disclosure Schedule is qualified in its entirety by reference to specific provisions of the Agreement, and
  is not intended to constitute, and shall not be construed as constituting, any representation or warranty or
  covenant of the Seller Parties, except as and to the extent expressly provided in the Agreement. Inclusion
  of information in the Disclosure Schedule shall not be construed as an admission that such information is
  material to the Seller Parties or any of their respective Subsidiaries or their respective assets, liabilities,
  financial condition, results, business or operations. The fact that any item of information is contained in
  the Disclosure Schedule shall not be construed to mean that such information is required to be disclosed
  by the Agreement. Such information shall not (i) be used as a basis for interpreting the term "material,"
  "materially" or "materiality" in the Agreement or (ii) constitute an admission of liability or obligation to
  any third party. References to any docum ent in the Disclosure Schedule do not purport to be complete
  and are qualified in their entirety by the document itself. Capitalized terms used but not defined in the
  Disclosure Schedule shall have the same meanings given them in this Agreement.

                                             [Signatures on Next Page]




                                                         28
  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                   Entered:02/27/19 22:11:39 Page31 of 62




             IN W IT NESS WHE REOF, the patties have caused this Agreement to be duly executed on the
   date fir st above written.


                                                        BUYER:




                                                        By:
                                                        Name:
                                                        Title:




                                [Signature Page to Asset Purchase Agreement]
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19   Entered:02/27/19 22:11:39 Page32 of 62




                                         SELLER PAR TIE S:

                                         WILLOWOOD USA, LLC


                                         By:
                                         Name:
                                         Title:




                                         WILLOWOOD, LLC



                                         ~~••     J~
                                         Title:   Chief Executive Officer




                                         RIGHTLINE LLC


                                         By:
                                         Name:
                                         Title:




                                         GREENFIELDS MARKETING, LTD.


                                         By:- ~ ~ ~ ~ - -
                                         Name:    Jason rband
                                         Title:   C · fExecutive Officer
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                Entered:02/27/19 22:11:39 Page33 of 62




                                            SCHEDUL E l(b)(i)

                                        ASSIGNED CONTRA CTS

       1. Abamectin Data Compensation Settlement Agreement between Syngenta Crop Protection, LLC
          and Willowood Abamectin, LLC

      2. Glufosinate Data Compensation Settlement Agreement between Bayer Cropscience LP and
         Willowood

      3. Oxyfluorfen Data Compensation Agreement Between Willowood Oxyfluorfen LLC and Dow
         Agrosciences LLC

      4. Paraquat Data Compensation Agreement Between Syngenta Crop Protection LLC and Willowood
         Paraquat LLC

      5. Propyzamide Data Compensation Agreement Between Willowood Pronamide, LLC and Dow
         AgroSciences LLC

      6.     Sulfentrazone Data Compensation Settlement Agreement between FMC Corporation and
             Willowood Sulfentrazone LLC and Willowood LLC

      7. Purchase Order for Clomazone 3ME with Sulphur Mills

      8. Purchase Order for Thiobencard Tech with India Pesticides, Ltd.

      9. Purchase Order for Thionil RM - Isophrone with Dow Chemical

       1 O. Supply Agreement for Propani! 80 DF with Source Dynamics LLC

       11. Propani! - The Propani! Task Force and the Propani! Task Force II and Willowood Propanil,
           LLC, FIFRA Case No. 16171 Y 00587 11/16 20 110 0587 (American Arbitration Association)

       12. Purchase Order for Sulfentrazone repack with MicroChem Corp.

       13. Purchase Order for Propani! 4SC production with MicroChem Corp.

      14. Purchase Order for Clomazone repack with Schirm

      15. Purchase Order for Thionil production with MicroChem Corp.




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19        Entered:02/27/19 22:11:39 Page34 of 62




                                     SCHEDUL E l(b)(ii)

                                 TRAN SFERRE D PRODUCTS


                                                                          EPA
  Registration                               Holder of the Registration   Registration
                                                                          Number

  Abamectin Technical                        Willowood Abamectin, LLC     89349-1

       Willowood Abamectin 0.1 SEC           Willowood, LLC               87290-58

       Willowood Abamectin O. 7SC            Willowood, LLC               87290-36

       Willowood Abamectin EC                Willowood, LLC               87290-57

       Willowood Abamectin 0.1 SLV           Willowood, LLC               87290-68

       Willowood Nemamectin 0.7SC            Willowoood, LLC              87290-84

       RighLine Nemamectin O. 7 SC           RightLine LLC                87290-84-93051

  Chlorimuron Ethyl Technical                Greenfields Marketing Ltd.   89966-11

       Willowood Chlorim 25WDG               Willowood, LLC               87290-86

  Clomazone Technical                        Greenfields Marketing Ltd.   89966-1

       Willowood Clomazone 3ME               Willowood, LLC               87290-55

       Willowood Clomazone 5MEG              Willowood, LLC               87290-46

       Willowood Clomazone ME                Willowood, LLC               87290-47

  Cloransulam-methyl Technical               Greenfields Marketing Ltd.   89966-9

       Willowood Cloransulam 84%             Willowood, LLC               87290-87

  Glufosinate-Ammonium Technical             Willowood Glufosinate        89707-1
                                             Ammonium, LLC

       Willowood Glufosinate 280SL           Willowood, LLC               87290-41




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19   Entered:02/27/19 22:11:39 Page35 of 62




                                                                    EPA
  Registration                         Holder of the Registration   Registration
                                                                    Number

  Imazethapyr Technical                Greenfields Marketing Ltd.   89966-7

       Willowood Imazethapyr 2SL       Willowood, LLC               87290-69

  Lactofen Technical                   Greenfields Marketing Ltd.   89966-8

       Lactofen MUP                    Greenfields Marketing Ltd.   89966-13

       Willowood Lactofen 2EC          Willowood, LLC               87290-72

  Metribuzin Technical                 Greenfields Marketing Ltd.   89966-6

       Willowood Metribuzin 4SC        Willowood, LLC               87290-80

       Willowood Metribuzin 75DF       Willowood, LLC               87290-79

  Oxyfluorfen Technical                Willowood Oxyfluorfen,       87283-1
                                       LLC

       Willowood Oxyflo 2 EC           Willowood, LLC               87290-8

       Willowood Oxyflo 4 SC           Willowood, LLC               87290-10

  Paraquat Technical                   Willowood Paraquat, LLC      89275-1

       Willowood Paraquat 3SL          Willowood, LLC               87290-35

  Pronamide Technical                  Willowood Pronamide, LLC     87285-1

       Willowood Pronamide 3 .3 SC     Willowood, LLC               87290-22

       Willowood Pronamide 50WSP       Willowood, LLC               87290-3

       RightLine Pronamide 3.3 SC      RightLine LLC                87290-22-93051

  Propanil Technical                   Willowood Propanil, LLC      87829-1

       Willowood Propanil 4EC          Willowood, LLC               87290-32



  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19    Entered:02/27/19 22:11:39 Page36 of 62




                                                                      EPA
  Registration                           Holder of the Registration   Registration
                                                                      Number

       Willowood Propanil 4SC            Willowood, LLC               87290-18

       Willowood Propani! 80DF           Willowood, LLC               87290-17

  Sulfentrazone Technical Herbicide      Willowood Sulfentrazone,     91459-1
                                         LLC

       Willowood Sulfen MTZ DF           Willowood, LLC               87290-70

       Willowood Sulfen Cloran           Willowood, LLC               87290-82

       Willowood Sulfen 4SC              Willowood, LLC               87290-59

       Willowood Sulfentrazone           Willowood, LLC               87290-83
       62.22%+Chlorimuron 7.78% WG

       Willowood Sulfentrazone 33.3% +   Willowood, LLC               87290-67
       Imazethapyr 6.67% SC

       RightLine Sulfen 4SC              RightLine LLC                87290-59-93051

  Thiobencarb Technical                  Greenfields Marketing Ltd.   89966-14

       Willowood Thioben 8EC             Willowood, LLC               87290-75

       Willowood Thionil EC              Willowood, LLC               87290-74

       Willowood Thio UltraMax           Willowood, LLC               87290-73




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19      Entered:02/27/19 22:11:39 Page37 of 62




                                    SCHEDULE 2(a)(i)

                              TRAN SFERRE D REGISTRATIONS

       l. Abamectin
      2.     Clomazone
      3.     Cloransulam
      4.     Clorimuron
      5.     Glufosinate
      6.     Imazethapyr
      7.     Lactofen
      8.     Metribuzin
      9.     Oxflurofen
      10.    Paraquat
      11.    Pronamide
      12.    Propani!
      13.    Sulfentrazo ne
      14.    Thiobencarb




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                     Entered:02/27/19 22:11:39 Page38 of 62




                                               SCHEDULE 2(a)(ii)

                                            TRAN SFERRE D DATA

             Transferred Data is available in the data room maintained by Piper Jaffray & Co.




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19            Entered:02/27/19 22:11:39 Page39 of 62




                                        SCHEDULE 2(a)(viii)

                                   TRAN SFERRE D SUBSIDIARI ES

      1.     Willowood Abamectin, LLC
      2.     Willowood Glufosinate Ammonium, LLC
      3.     Willowood Oxyfluorfen, LLC
      4.     Willowood Paraquat, LLC
      5.     Will o wood Pronarnide, LLC
      6.     Willowood Propanil, LLC
      7.     Willowood Sulfentrazone, LLC




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                                        Entered:02/27/19 22:11:39 Page40 of 62




                                                              SCHEDULE 2(c)

                                                              CURE AMOUNTS


                                                                                                                                       Est imate, as of 2-20,
                                                                                                                 Est imated Cure       19, of Cure Amount
  Contract                          Description                        Notes                                     Costs as of 2-20-19   as of Closing
  Abamectin Data Compensation
  Settlement Agreement between
  Syngenta Crop Protection, LLC and Data Compensation Agreement-
  Willowood Abamectin, LLC          Abamectin
  Glufosinate Data Compensation
  Settlement Agreement between
  Bayar Cropscience LP and          Data Compensation Aqreernent-
  Willowood                         Glufosinate
  Oxyfluorfen Data Compensation
  Agreement Between Willowood
  Oxyfluorfen LLC and Dow           Data Compensation Agreement-
  Agrosciences LLC                  Oxyflo
  Paraquat Data Compensation
  Agreement Between Syngenta Crop
  Protection LLC and Willowood      Data Compensation Agreement-
  Paraquat LLC                      Paraquat
  Propyzamide Data Compensation
  Agreement Between Willowood
  Pronamide, LLC and Dow            Data Compensation Agreement-
  AgroSciences LLC                  Pronamide
  Sulfentrazone Data Compensation
  Settlement Agreement between
  FMC Corporation and Willowood
  Sulfentrazone LLC and Willowood   Data Compensation Agreement-
  LLC                               Sulfentrazone

  Purchase Order                    Purchase order for Clomazone 3ME                                             $                     $
                                    Purchase order for Thiobencarb
  Purchase Order                    Tech                                                                         $                     $
                                                                       Anticipate paying the balance on or
                                                                       prior to February 22, 2019 or
  Purchase Order                    Dow Payment - lsophorone           through a critical \ender payment.        $
                                    Supply Agreement for Propani! 80
  Supply Agreement                  DF
                                                                       Anticipate that all payments will be
                                                                       made prior to close. Confirming the
  Purcahse Order                    Sulfentrazonerepack                current amounts due.
                                                                       Anticipate that all payments will   be
                                                                       made prior to close. Confirming     the
  Purcahse Order                    Propani! 4SC production            current amounts due.
                                                                       Anticipate that all payments will   be
                                                                       made prior to close. Confirming     the
  Purcahse Order                    Clomazone repack                   current amounts due.
                                                                       Anticipate that all payments will   be
                                                                       made prior to close. Confirming the
  Purcahse Order                    Thionil production                 current amounts due.
                                                                       T~I                                       $                     $




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                           Entered:02/27/19 22:11:39 Page41 of 62




                                                     SCHEDULE 3(d)

                                                                                       1
                            SCHEDULE OF ALLOCATION OF PURCHA SE PRICE




  1
      Note to draft: To be completed post-signing pursuant to Section 3(d).


  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                 Entered:02/27/19 22:11:39 Page42 of 62




                                            SCHEDULE 4(b)(vi)

                             ASSUM ED DATA COMPENSATION LIAB ILITY

  The Seller Parties' or their respective Subsidiaries' known and unknown future liabilities arising
  pursuant to FIFRA ( or any similar state or local laws regulating pesticides) ("Data
  Compensation Lability") with respect to the Transferred Registrations issued to or applied for
  by the Seller Parties. For the following Transferred Registrations, settled Data Compensation
  Liabilities as well as unknown future Data Compensation Liabilities are governed by the
  agreements or arbitration award identified below:

      •      Abamectin - Abamectin Data Compensation Settlement Agreement between Syngenta Crop
             Protection, LLC and Willowood Abamectin, LLC
      •      Glufosinate - Glufosinate Data Compensation Settlement Agreement between Bayer Cropscience
             LP, Willowood USA, LLC, Willowood, LLC, and Willowood Glufosinate Ammonium, LLC
      •      Oxyfluorfen - Oxyfluorfen Data Compensation Agreement Between Willowood Oxyfluorfen
             LLC and Dow Agrosciences LLC
      •      Paraquat - Paraquat Data Compensation Agreement Between Syngenta Crop Protection LLC and
             Willowood Paraquat LLC
      •      Propyzamide - Propyzamide Data Compensation Agreement Between Willowood Pronamide,
             LLC and Dow AgroSciences LLC
      •      Sulfentrazone - Sulfentrazone Data Compensation Settlement Agreement between FMC
             Corporation and Willowood Sulfentrazone LLC and Willowood LLC
      •      Propanil - The Propanil Task Force and the Propanil Task Force II and Willowood Propanil,
             LLC, FIFRA Case No. 16171Y0058711/16 20 110 0587 (American Arbitration Association)

  For the following Transferred Registrations, Data Compensation Liabilities are unsettled and not
  governed by any agreement:

      •      Chlorimuron Ethyl
      •      Clomazone
      •      Cloransulam
      •      Imazethapyr
      •      Lactofen
      •      Metribuzin
      •      Thiobencarb




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19               Entered:02/27/19 22:11:39 Page43 of 62




                                    DISCLOSURE SCHEDULE

                                                to the

                               ASSET PURCHASE AGREEMENT

                                            by and among

                             AMV AC CHEMICAL CORPORATION


                                    WILLOWOOD USA, LLC,

                                       WILLOWOOD, LLC,

                                         RIGHTLINE LLC

                                                 and

                              GREENFIELDS MARKETING LTD.

                                      Dated February 26, 2019




           Each section of this disclosure schedule (the "Disclosure Schedule") qualifies the
  correspondingly numbered representation and warranty or covenant and any other representation
  or warranty of that certain Asset Purchase Agreement (the "Agreement"), dated as of February
  26, 2019, by and among Amvac Chemical Corporation, a California corporation ("Buyer"),
  Willowood USA, LLC, an Oregon limited liability company ("Willowood USA"), Willowood,
  LLC, an Oregon limited liability company ("Willowood"), RightLine LLC, an Oregon limited
  liability company ("RightLine") and Greenfields Marketing Ltd., a private company organized
  under the laws of the United Arab Emirates ("Greenfields", and collectively with RightLine,
  Willowood USA and Willowood, the "Seller Parties" and each a "Seller"), if the disclosure is
  reasonably apparent to such other representation or warranty. This Disclosure Schedule is
  qualified in its entirety by reference to specific provisions of the Agreement, and is not intended
  to constitute, and shall not be construed as constituting, any representation or warranty or
  covenant of the Seller Parties, except as and to the extent expressly provided in the Agreement.
  Inclusion of information in this Disclosure Schedule shall not be construed as an admission that



  18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                Entered:02/27/19 22:11:39 Page44 of 62




  such information is material to the Seller Parties or any of their respective Subsidiaries or their
  respective assets, liabilities, financial condition, results, business or operations. The fact that any
  item of information is contained in this Disclosure Schedule shall not be construed to mean that
  such information is required to be disclosed by the Agreement. Such information shall not (a) be
  used as a basis for interpreting the term "material," "materially" or "materiality" in the
  Agreement or (b) constitute an admission of liability or obligation to any third party. References
  to any document in this Disclosure Schedule do not purport to be complete and are qualified in
  their entirety by the document itself. Capitalized terms used but not defined in this Disclosure
  Schedule shall have the same meanings given them in the Agreement.




                                                    2

  I 8715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19               Entered:02/27/19 22:11:39 Page45 of 62




                                             Section 7(b)
                                         No Conflicts; Consents

       •       Abamectin Data Compensation Settlement Agreement between Syngenta Crop
               Protection, LLC and Willowood Abamectin, LLC, dated January 15, 2015

       •       Glufosinate Data Compensation Settlement Agreement between Bayer Cropscience LP
               and Willowood, dated March 9, 2016




                                                   3

  18715093.9
                      Case:19-11079-KHT Doc#:30-1 Filed:02/27/19     Entered:02/27/19 22:11:39 Page46 of 62



                                                      Section 7(d)
                                                       Contracts


 Entity Engaged in Contract           Vendor        Title of Contract     Description of Service          Contract Expiration

Willowood USA, LLC            CHEMTREC           CHEMTREC                 Import Coverage for       11/30/2019
                                                 Agreement-Worldwide      period 12/1/18-11/30/19
                                                 Authorization
WW Abamectin, LLC;            Syngenta Crop      Abamectin Data           Data Compensation         nia
Willowood, LLC                Protection, LLC    Compensation             Agreement-Abamectin
                                                 Settlement Agreement
                                                 between Syngenta Crop
                                                 Protection, LLC and
                                                 Willowood Abamectin,
                                                 LLC
WW Glufosinate, LLC;          Bayer              Glufosinate Data         Data Compensation         nia
Willowood, LLC; Willowood                        Compensation             Agreement-Glufosinate
USA,LLC                                          Settlement Agreement
                                                 between Bayer
                                                 Cropscience LP and
                                                 Willowood
WW Oxyfluorfen, LLC           Dow                Oxyfluorfen Data         Data Compensation         n/a
                                                 Compensation             Agreement-Oxyflo
                                                 Agreement Between
                                                 Willowood Oxyfluorfen
                                                 LLC and Dow
                                                 Agrosciences LLC
WW Paraquat, LLC              Syngenta           Paraquat Data            Data Compensation         nia
                                                 Compensation             Agreement-Paraquat
                                                 Agreement Between
                                                 Syngenta Crop
                                                 Protection LLC and


                                                            4
      18715093.9
                         Case:19-11079-KHT Doc#:30-1 Filed:02/27/19        Entered:02/27/19 22:11:39 Page47 of 62



 Entity Engaged in Contract            Vendor              Title of Contract      Description of Service          Contract Expiration

                                                        Willowood Paraquat
                                                        LLC
WW Pronamide, LLC              Dow                      Propyzamide Data          Data Compensation         nia
                                                        Compensation              Agreement-Pronamide
                                                        Agreement Between
                                                        Willowood Pronamide,
                                                        LLC and Dow
                                                        AgroSciences LLC
WW Sulfentrazone, LLC;         FMC                      Sulfentrazone Data        Data Compensation         nia
Willowood, LLC                                          Compensation              Agreement-
                                                        Settlement Agreement      Sulfentrazone
                                                        between FMC
                                                        Corporation and
                                                        Willowood
                                                        Sulfentrazone LLC and
                                                        Willowood LLC
Willowood USA, LLC             GSl US, Inc.                                       UPC Barcodes Renewal      6/30/2019
                                                                                  7 /1 /18-6/30/19-
                                                                                  Important
Willowood USA, LLC             Meister Media                                      U se of Pure Intel        8/31/2019
                                                                                  Services- Software
                                                                                  Subscription, Coverage
                                                                                  Period 9/1/18 - 8/31/19
Willowood USA, LLC             CDMS, Inc.               Manufacturer /            2/2018-1/31/18            1/31/2019
                                                        Formulator Agreement      Membership
                               Western Plant Health                               Membership
                               Association
Willowood USA, LLC             American Warehousing     Rate Quotation Contract   Warehousing contract      nia
Willowood USA, LLC              Helena Chemical         Warehouse Agreement       Warehousing contract      12/31/2021 or 30 days' notice
                                Company - Great Fall,

                                                                   5

      18715093.9
                      Case:19-11079-KHT Doc#:30-1 Filed:02/27/19              Entered:02/27/19 22:11:39 Page48 of 62



 Entity Engaged in Contract           Vendor                Title of Contract       Description of Service         Contract Expiration

                              MT
Willowood USA, LLC            Helena Chemical            Warehouse Agreement       Warehousing contract      30 days' notice
                              Company - Collierville,
                              TN
Willowood USA, LLC            Helena Chemical            Warehouse Agreement       Warehousing contract      12/31/2021 or 3 O days' notice
                              Company - Pasco, WA
Willowood USA, LLC            Helena Chemical            Warehouse Agreement       Warehousing contract      12/31/2012, to continue until 30
                              Company - Kerman, CA                                                           days' notice
Willowood USA, LLC            Intrepid Ag                Pinnacle and Willowood    Warehousing contract      30 days' notice
                                                         USA LLC Integrated
                                                         Supply Chain Plan
Willowood USA, LLC            Lile International         Master Warehouse          Warehousing contract      30 days' notice
                              Companies                  Agreement
Willowood USA, LLC            Nickey Warehouses, Inc.                              Warehousing contract      nia
Willowood USA, LLC            Outsource Logistics        Contract                  Warehousing contract      nia
Willowood USA, LLC            Pony Express               Contract and Rate         Warehousing contract      30 days' notice
                              Warehousing LLC            Quotation
Willowood USA, LLC            Schirm USA Inc.            Rate Quotation/Contract   Warehousing contract      nia
Willowood USA, LLC            Tri Rinse                                            Warehousing contract
Willowood USA, LLC            Agricultural Handler       Data Compensation         Task Force Agreement      nia
                              Exposure Task Force, LLC   Settlement and
                                                         Participating Company
                                                         Agreement
Willowood USA, LLC            Generic Residential                                  Task Force Agreement
                              Exposure Task Force
Willowood USA, LLC            Spray Drift Task Force     Confidential Unlimited-   Task Force Agreement      nia
                                                         Use Data Agreement
Willowood USA, LLC            Sulphur Mills              Purchase Order            Purchase order for        nia
                                                                                   Clomazone 3 ME
Willowood USA, LLC            India Pesticides, Ltd.     Purchase Order            Purchase order for        nia
                                                                                   Thiobencarb Tech
                                                                     6

      18715093.9
                      Case:19-11079-KHT Doc#:30-1 Filed:02/27/19        Entered:02/27/19 22:11:39 Page49 of 62



 Entity Engaged in Contract            Vendor          Title of Contract       Description of Service          Contract Expiration

Willowood USA, LLC            Dow Chemical          Purchase Order             Purchase order for        nia
                                                                               Thionel
Willowood USA, LLC            MicroChem Corp.       Purchase Order             Sulfentrazone repack      nia
Willowood USA, LLC            MicroChem Corp.       Purchase Order             Propani! 4SC production   nia
Willowood USA, LLC            Schirm                Purchase Order             Clomazone repack          nia
Willowood USA, LLC            MicroChem Corp.       Purchase Order             Thionil production        nia
Willowood Clomazone, LLC      FMC Corporation       Supply and Data Purchase   Supply and data           nia
                                                    Agreement                  compensation agreement
                                                                               regarding Clomazone
Willowood USA, LLC            Source Dynamics LLC   Supply Agreement           Supply agreement for      August 1, 2021
                                                                               Willowood Propani! 80
                                                                               DF




                                                                7

      18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19   Entered:02/27/19 22:11:39 Page50 of 62




                                   Section 7(e)
                                 Brokers; Agents

        1. Piper Jaffray & Co.




                                       8
  I 8715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                   Entered:02/27/19 22:11:39 Page51 of 62




                                                 Section 7(f)
                                                  Litigation


  Title of Litigation                                    Description

  Demandfor Payment, Vijay Mundhra to                    Demanding payment for products delivered to
  Willowood USA, LLC, dated December 19,                 Willowood USA, LLC.
  2018.

  Heinze v. Mitchell, Coughlan, Simpson, and             Plaintiff seeks a temporary restraining order
  Willowood USA Holdings, LLC , Case No.                 and an injunction against the formation of a
  2019-0018, in the Court of Chancery of the             transaction committee.
  State of Delaware; related Heinze v. Coughlan,
  Simpson, and Willowood USA Holdings, LLC,
  Arbitration with the American Arbitration
  Association (No. 011900000890).

  BASF Corp. v. Willowood LLC, Willowood                 BASF asserted claims against the defendants
  USA, LLC, Willowood Ltd., Green.fields                 for patent infringement, and the defendants
  Marketing Ltd., Case No. l:18-cv-268 in U.S.           filed counterclaims against BASF for
  District Court for the District of Colorado.           inequitable conduct, non-infringement, and
                                                         patent invalidity. This matter remains pending.

  Syngenta Corp Protection, LLC v. Willowood,            Syngenta asserted claims against the
  LLC, Willowood USA, LLC, Willowood                     defendants for copyright infringement, patent
  Azoxystrobin, LLC, and Willowood Ltd., Case            infringement, and unfair and deceptive trade
  No. l:15-cv-274 in the U.S. District Court for         practices under North Carolina. This appeal
  the Middle District of North Carolina and              remains pending.
  Appeal Nos. 18-1614 and 18-0244 in the U.S.
  Court of Appeals for the Federal Circuit.

  In the Matter of the Arbitration Between BASF          Action to resolve amount of data compensation
  Corp. and Willowood USA, LLC, and                      owed to BASF for the Pyraclostrobin technical
  Green.fields Marketing, Ltd., FIFRA                    registration. The arbitration panel entered a
  Arbitration with the American Arbitration              final judgment on or about July 6, 2018. No
  Association (No. 01-16-0000- 7029)                     court has confirmed the award, and the liability
                                                         remains outstanding. This matter remains
                                                         pending.




                                                     9
  18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19            Entered:02/27/19 22:11:39 Page52 of 62



  Title of Litigation                             Description

  Vijay Mundhra and Brian Heinze v. Willowood     Plaintiffs assert claims for reformation of the
  USA Holdings, LLC, Case No. 18-CV-23323         UP A and Declaratory Relief. Willowood USA,
  in the Circuit Court of Multnomah County,       LLC is not a defendant but has asserted
  Oregon.                                         counterclaims against the plaintiffs along with
                                                  Willowood USA Holdings, LLC. Those
                                                  counterclaims include claims for breach of
                                                  contract and declaratory judgment. This matter
                                                  remains pending.

  Mundhra et al v. Willowood USA Holdings,        This matter was initiated to issue a subpoena to
  LLC, Case No. 18-cv-33725 in Denver County      Lariat Partners. Lariat has responded to the
  District Court.                                 subpoena but the case remains open. The
                                                  Debtors do not anticipate any future action in
                                                  this matter.

  Petition to Cancel the Registration of      This matter remains pending and awaiting a
  Willowood, LLC's End-Use Product            ruling by the EPA.
  "Willowood Azoxystrobin 2.08SC" Containing
  the Active Ingredient Azoxystrobin, dated
  February 4, 2014, filed by Syngenta Crop
  Protection, LLC with the U.S. Environmental
  Protection Agency.




                                             10
  18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19         Entered:02/27/19 22:11:39 Page53 of 62



                                        Section 7(g)
                                      Equity Securities


  Transferred      Class and Series   Total Equity        Total Issued   Record and
  Subsidiary       of Equity          Securities          and            Beneficial
                   Securities of      Authorized for      Outstanding    Owners of
                   Transferred        Issuance            Equity         Equity
                   Subsidiary                             Securities     Securities and
                                                                         Amount of
                                                                         Equity
                                                                         Securities
                                                                         Owned
  Willowood        Units              NIA                 100            Willowood USA
  Abamectin, LLC                                                         -100%
  Willowood        Units              NIA                 100            Willowood
  Glufosinate                                                            USA-100%
  Ammonium,
  LLC
  Willowood        Units              NIA                 100            Willowood
  Oxyflurofen,                                                           USA-100%
  LLC
  Willowood        Units              NIA                 100            Willowood
  Paraquat, LLC                                                          USA-100%
  Willowood        Units              NIA                 100            Willowood USA-
  Pronamide, LLC                                                         100%
  Willowood        Units              NIA                 100            Willowood
  Propanil, LLC                                                          USA-100%
  Willowood        Units              NIA                 100            Willowood USA
  Sulfentrazone,                                                         -100%
  LLC




                                             11
  18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                 Entered:02/27/19 22:11:39 Page54 of 62




                                              Section 7(h)(i)
                                           Product Registrations

               Registrations issued from the Environmental Protection Agency:

                                                                                  EPA
  Registration                                       Holder of the Registration   Registration
                                                                                  Number

  Abamectin Technical                                Willowood Abamectin, LLC     89349-1

        Willowood Abamectin 0.15EC                   Willowood, LLC               87290-58

        Willowood Abamectin O. 7SC                   Willowood, LLC               87290-36

        Willowood Abamectin EC                       Willowood, LLC               87290-57

        Willowood Abamectin 0.15LV                   Willowood, LLC               87290-68

        Willowood Nemamectin 0.7SC                   Willowoood, LLC              87290-84

        RighLine Nemamectin O. 7 SC                  RightLine LLC                87290-84-93 051

  Chlorimuron Ethyl Technical                        Greenfields Marketing Ltd.   89966-11

       Willowood Chlorim 25WDG                       Willowood, LLC               87290-86

  Clomazone Technical                                Greenfields Marketing Ltd.   89966-1

       Willowood Clomazone 3ME                       Willowood, LLC               87290-55

       Willowood Clomazone 5MEG                      Willowood, LLC               87290-46

       Willowood Clomazone ME                        Willowood, LLC               87290-47

  Cloransulam-methyl Technical                       Greenfields Marketing Ltd.   89966-9

       Willowood Cloransulam 84%                     Willowood, LLC               87290-87

  Glufosinate-Ammonium Technical                     Willowood Glufosinate        89707-1
                                                     Ammonium, LLC




                                                     12
  18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19   Entered:02/27/19 22:11:39 Page55 of 62




                                                                    EPA
  Registration                         Holder of the Registration   Registration
                                                                    Number

        Willowood Glufosinate 280SL    Willowood, LLC               87290-41

  Imazethapyr Technical                Greenfields Marketing Ltd.   89966-7

        Willowood Imazethapyr 2SL      Willowood, LLC               87290-69

  Lactofen Technical                   Greenfields Marketing Ltd.   89966-8

        Lactofen MUP                   Greenfields Marketing Ltd.   89966-13

        Willowood Lactofen 2EC         Willowood, LLC               87290-72

  Metribuzin Technical                 Greenfields Marketing Ltd.   89966-6

        Willowood Metribuzin 4SC       Willowood, LLC               87290-80

        Willowood Metribuzin 75DF      Willowood, LLC               87290-79

  Oxyfluorfen Technical                Willowood Oxyfluorfen,       87283-1
                                       LLC

        Willowood Oxyflo 2 EC          Willowood, LLC               87290-8

        Willowood Oxyflo 4 SC          Willowood, LLC               87290-10

  Paraquat Technical                   Willowood Paraquat, LLC      89275-1

        Willowood Paraquat 3SL         Willowood, LLC               87290-35

  Pronamide Technical                  Willowood Pronamide, LLC     87285-1

        Willowood Pronamide 3.3SC      Willowood, LLC               87290-22

        Willowood Pronamide 50WSP      Willowood, LLC               87290-3

        RightLine Pronamide 3.3 SC     RightLine LLC                87290-22-93051

  Propanil Technical                   Willowood Propanil, LLC      87829-1

                                      13
  I 8715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19    Entered:02/27/19 22:11:39 Page56 of 62




                                                                      EPA
  Registration                           Holder of the Registration   Registration
                                                                      Number

       Willowood Propani} 4EC            Willowood, LLC               87290-32

       Willowood Propani} 4SC            Willowood, LLC               87290-18

       Willowood Propani} 80DF           Willowood, LLC               87290-17

  Sulfentrazone Technical Herbicide      Willowood Sulfentrazone,     91459-1
                                         LLC

       Willowood Sulfen MTZ DF           Willowood, LLC               87290-70

       Willowood Sulfen Cloran           Willowood, LLC               87290-82

       Willowood Sulfen 4SC              Willowood, LLC               87290-59

       Willowood Sulfentrazone           Willowood, LLC               87290-83
       62.22%+Chlorimuron 7.78% WG

       Willowood Sulfentrazone 33.3% +   Willowood, LLC               87290-67
       Imazethapyr 6.67% SC

       RightLine Sulfen 4SC              RightLine LLC                87290-59-93051

  Thiobencarb Technical                  Greenfields Marketing Ltd.   89966-14

       Willowood Thioben 8EC             Willowood, LLC               87290-75

       Willowood Thionil EC              Willowood, LLC               87290-74

       Willowood Thio UltraMax           Willowood, LLC               87290-73




                                         14
  18715093.9
           Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                                                                                                              Entered:02/27/19 22:11:39 Page57 of 62



              Table of state registrations or permits for sale of products marketed under the Willowood USA,
              LLC name:
                                                                   .s:::
                                                                    u
                                                                   ....
                                                                    Cl>

                                                                    E              ¡:::-
                                                                    ::,
                                                                   'ë              Q.                                                                                                  1ií
                                                                                                                                                                                                  "-
                                                                                                                                                                                                 Cl                                              g: i<".,
                                                                    o                                                                               a.                               u ëii       N
                                                                                                                                                                                           "' ....:;¡
                                                                                                                                                                                                                                                 aj
                            >     u                                 E
                                                                           ....J
                                                                           U)
                                                                                   ....J
                                                                                   U)      ....J                        .s:::                 u     U)             <£                U)                                                          u    t:
                                                                                                                                                                                                                                                      ·¡;¡,
                            "' ci
                                 ,._
                            ....J U)   (.!)
                                       Cl
                                       s:
                                              w
                                              :;¡   (.!)            E      o       o
                                                                           "' N"' >,
                                                                                           U)
                                                                                           N
                                                                                                   u
                                                                                                           "-
                                                                                                           Cl
                                                                                                           ,._"' (.!)
                                                                                                                         u
                                                                                                                 .... ....
                                                                                                                         Cl>
                                                                                                                                              U)
                                                                                                                                              M     s:o                 U)
                                                                                                                                                                        :e   .s:::
                                                                                                                                                                                     st
                                                                                                                                                                                     Cl>
                                                                                                                                                                                           <(
                                                                                                                                                                                           Cl>    Cl>
                                                                                                                                                                                                        .)(                                 e:   e:
                                                                                                                                                                                                                                                 ro
                                                                                                                                                                                                                                                 u a:
                                                                                                                                                                                                                                                      Q)

                            ..--:
                            o     e:
                            :§ ñ "'
                                              M
                                              Cl>
                                              e:
                                                    "'e:
                                                     Cl>
                                                           "-
                                                                   1.      N
                                                                           Cl>
                                                                           1,  .&  . .         w
                                                                                            c. N            e:
                                                                                                               1, ~
                                                                                                                  Cl>
                                                                                                                       e:       u
                                                                                                                                w
                                                                                                                                      ....J
                                                                                                                                      U)
                                                                                                                                         -o
                                                                                                                                              <'i
                                                                                                                                              Cl>   "'
                                                                                                                                                    Cl>
                                                                                                                                                    -o
                                                                                                                                                          u u u
                                                                                                                                                          w
                                                                                                                                                          st   '4 '4
                                                                                                                                                                        u
                                                                                                                                                                        o     .,u
                                                                                                                                                                             ....
                                                                                                                                                                                     e:
                                                                                                                                                                                     o
                                                                                                                                                                                     N
                                                                                                                                                                                           e:
                                                                                                                                                                                           o
                                                                                                                                                                                           N
                                                                                                                                                                                                  e:
                                                                                                                                                                                                  o
                                                                                                                                                                                                  N
                                                                                                                                                                                                        :;¡   u
                                                                                                                                                                                                              w
                                                                                                                                                                                                                     u         -o   ¡:;:-
                                                                                                                                                                                                                                            "°e: £ £
                                                                                                                                                                                                                                            ·5
                                                                                                                                                                                                                                          -o -o
                                                                                                                                              . . . . . "'. .
                                                                                                           -¡;¡
                                                                                                                                                    .Ë 'ë 'ë 'ë 'ë 'ë ~ ~ ~ ~
                                     N
                                                                                                                                                                                                              "'e:
                                              . . .
                                                                                                                                      M
                                     E
                                              o      o     Cl       e:      e: e:              e:           :,     o            N
                                                                                                                                      1, .Ë
                                                                                                                                                                                                                     w          ~      e:
                                                                                                                                                                                                                                          t: ~
                                                                                                                                                                                                                                                 Q)


                                                                                                           :ê .g"' ~                                                                                                           ~ -5~ -~o .,
                                              N      N                                     £Cl>                                  o
                             u
                                  .
                                 Cl>
                                 E º§
                                                           e:      ëii     ëii ëii
                                                                                            . .    'ü5             :,
                                                                                                                                ¡¡:   :,                              ë ë ë 3                                  Cl>
                                                                                                                                                                                                              .e     'ë
                                                                                                                                      .
                             Cl>
                             E                E
                                       :ë .2 .2
                                                .E .E .E::, N
                                                  .2
                                                     E
                                                .:i! .:i!                                                  ~ ~                  >,    ~ e e:e c.e c.e c.e
                                                                                                                                          e:                            c.
                                                                                                                                                                        o
                                                                                                                                                                              c.
                                                                                                                                                                              o 3    ~ ~ ~              o      o      o
                                                                                                                                                                                                                                  ¡; :;: cr., cr
                                                                                                                                                                                                                                                 :,
                                                                                                                                                                                                                                                      Q)
                                                                                                                                                                                                                                                      :,
                            .e   .e                                                                                                                                                        3 3 :ë :ë :ë
                            <(   <(    u u u u (.!) (.!) ¡:, .Ë                                    ....J   :;¡ :;¡
                                                                                                                         )(

                                                                                                                        o o
                                                                                                                                )(
                                                                                                                                      a. a. a. a. a. a.                 a: a:        U)    U)U) .... .... .... TOTAL           :w   e_      i5   a:   ~       Exp. Date
Alabama                     X                 X                                    X        R       X                           X     X       X                                      X            R                        8    o
                                                                                                                                                                                                                                8            o o 2 12/31/2020
Alaska                                                                                                                                                                                                                     o o o             o o o
Arizona                     R     D                                         X                                                   X     X                                                                                    4 3 o             1 o 1 12/31/2019
Arkansas                    X-                X            X                       X        X       X       X                   X     X                   X    X                     X     X      X                  R    15 11 o            o 1 1 12/31/2019
California                  X X               X     X              X        X               X                            X      X     X       X     X          X   X    X                                                 15 15 o            o o O 12/31/2019
Colorado                    X                 X                            X                                                    X     X       X                                      X                                     7 7 o             o o O 12/31/2019
Connecticut                                                                                                                           X                                                                                    1  1 o            o o O 12/31/2021
Delaware                    D                 D                            X       D        D                                   X     X                                              D            D                        9    3      o     6 o O 6/30/2020
District of Columbia                                                                                                                                                                                                       o o o             o o o
Florida                     X     X           X                            X       X       X                                    X     X       X           X                          X                                    11 11       u      o o O 1/31/2021
Georgia                     X     D           X                            X       X       X       X                            X     X       X     X          D             X       X     D      X                       16 13   o          3 o O 12/31/2019
Hawaii                                                                                                                                                                                                                     o    o o          o o o
Idaho                       X                                              X       X       X                                          X                                              X            X                        7    7            o o O 12/31/2019
Illinois                    R          X      X            X                       X       X       X       X                    X     X                                              X     X      X                       12   12     o      o o 1 12/31/2020
Indiana                     X          X      X            X                       X       R       X                                  X       X                                      X     X      R                       10   10     o      o o 2 12/13/2019
Iowa                        R          X                   X                       X       X       X                                  X                                              X     X      X                        9    9     o      o o 1 12/31/2019
                                                                                                                                      X                                                                                   10          o      o o O 12/31/2019



                            -- -
Kansas                      X     X    X                   X                       X       X                                                                                         X     X      X                            10
Kentucky                    X          D X                 X                       X       X       X                                  X       X                                      X     X                              11   10     o      1 o O 12/31/2019
Louisiana                   p                 X                                    X       X                                          X                   X    X                     X     X      X                  R    10    9     1      o o 1 12/31/2019
Maine                                                                                                                                 X                                                                                    3    1     o      o 2 O 12/31/2019
Maryland                                                                                                                        X     X                                              X            X                        7    4     o      o 3 O 12/31/2019
Massachusetts                                                                                                                         X                                                                                    1    1     o      o o O 6/30/2019
Michigan                                                   X               X       X       R       X                            X     X       X     X                                X     X                              13   12     o      o 1 1 6/30/2019
                            ~X
Minnesota                                                  X                       X       R       X       X                    X     X                                              X     X      R                       10    8            o 2 2 12/31/2019
Mississippi                 X                 X                                    X       R                                          X       X           X    X                     X-                              R     9    8     o o         1    2      12/31/2019
Missouri                    X          X      X            X                       X       X       X                            X     X                   X    X                     X X X                           R    14   14     o o o            1      12/31/2019
Montana                                                                            X       X                                          X                                              X X                                   5    5     o o o            O      12/31/2019
Nebraska                               X      X            X                       X       X       X              p             X     X                                              X X X                                12   11     - o o            O      12/31/2019
Nevada                                                                                     X                                    X     X                                              X                                     4   4      o o o            O      12/31/2019
New Hampshire                                                                                                                         X                                                                                        1      o o o            O      12/31/2019




                            -                                                              -
New Jersey                                                                 X               D                                          X                                                          D                         4   2      O 2 o            O      12/31/2019
New Mexico                  X                                                      X       X                                          X                                              X                                     5          u o o            O      12/31/2019
New York                                                                                                                              X                                                                                    3    1     O     O     2    O       3/31/2020
North Carolina              X                 X            X                       X       X                                    X     X       X                                      X     X     X                        111100                 o     O      12/31/2019
North Dakota                                               X                       X       X       R                                  X                                              X     X     X                         1   1      e o o            1      12/31/2019
Ohio                                   X                   X                       X       X       X                                  X                                              X     X     X                         9   9            O    o     O       6/30/2019
Oklahoma
Oregon
Pennsylvania
Puerto Rico
Rhode Island
                            X
                            X
                                 D            D

                                                           R
                                                                           X
                                                                                   -
                                                                                   X       X

                                                                                                   R
                                                                                                                                X
                                                                                                                                X
                                                                                                                                      X
                                                                                                                                      X
                                                                                                                                      X


                                                                                                                                      X
                                                                                                                                              X     X
                                                                                                                                                                                     X
                                                                                                                                                                                     X
                                                                                                                                                                                     X
                                                                                                                                                                                           X


                                                                                                                                                                                           R
                                                                                                                                                                                                 X                         9
                                                                                                                                                                                                                           8
                                                                                                                                                                                                                           3
                                                                                                                                                                                                                           o o
                                                                                                                                                                                                                           1
                                                                                                                                                                                                                               7
                                                                                                                                                                                                                               7
                                                                                                                                                                                                                               3


                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                     O


                                                                                                                                                                                                                                     L
                                                                                                                                                                                                                                            2
                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                            O o
                                                                                                                                                                                                                                            o o o
                                                                                                                                                                                                                                            0 o O
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                       O
                                                                                                                                                                                                                                                       3
                                                                                                                                                                                                                                                              12/31/2019
                                                                                                                                                                                                                                                              12/31/2019
                                                                                                                                                                                                                                                              12/31/2019

                                                                                                                                                                                                                                                              11/30/2019
South Carolina              X-                X                                    X       X                                    X     X       X                                      X     X     X                        11 10             O    1     O       8/31/2019
South Dakota                           X                   X                       X       X                                          X                                              X     X     X                         8 8              O    o     O       6/30/2020
Tennessee                   X          -X                  X                       X       X       X                            X     X       X                                      X     X     X                        13 12      O      O    1     O       7/31/2019
Texas                       X           X                                          X       X                                    X     X       X           X    X                     X     X     X                   R    12 12      O      O    o     1      12/31/2019
Utah                                                                                                                                  X                                              X                                    4    3     O      O    1     o
Vermont
Virginia
Washington
West Virginia
Wisconsin
Wyoming

TOTAL
                            X
                            X



                            ~
                                 D




                            28 12 12 24
                                              X

                                              X
                                              X


                                                      1 16
                                                           p
                                                                                ~



                                                                     1 10 34 33 13
                                                                                   -
                                                                                   X
                                                                                   X


                                                                                    o
                                                                                           X
                                                                                           X


                                                                                                             3     1
                                                                                                                                X
                                                                                                                                X
                                                                                                                                X




                                                                                                                          1 24 48 15
                                                                                                                                      X
                                                                                                                                      X
                                                                                                                                      X
                                                                                                                                      X
                                                                                                                                      X
                                                                                                                                      X
                                                                                                                                              X     X




                                                                                                                                                     5    6    7   1    1
                                                                                                                                                                                     ¡~
                                                                                                                                                                               1 37 24 24                      o     o
                                                                                                                                                                                                                          9
                                                                                                                                                                                                                          9
                                                                                                                                                                                                                          9
                                                                                                                                                                                                                          1
                                                                                                                                                                                                                           2
                                                                                                                                                                                                                          10   7
                                                                                                                                                                                                                               6
                                                                                                                                                                                                                               7
                                                                                                                                                                                                                               5
                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                     O
                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                            O
                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                      O
                                                                                                                                                                                                                                                              11/30/2019
                                                                                                                                                                                                                                                              12/31/2019
                                                                                                                                                                                                                                                              12/31/2019
                                                                                                                                                                                                                                                              12/31/2019
                                                                                                                                                                                                                                                              12/31/2019
                                                                                                                                                                                                                                                              12/31/2019


Registered                  23     3     8 21         1 15           1 10 29 27 13  o                        3    o       1 24 48 15                 5    6    6   1    1      1 36 20 18                      o     o
Pending ¡Pl                  1    o o o o 1 o o o o o o 1 o o o o o o o G o o o o o o                                                                                                                          o     o
Discontinuing (D)            1    4 1 2 o o o o 1 2 o o o o o o o o o 1 o o o 1 1 2 o                                                                                                                          o     o
Requested to Cancel (C)      3     S     3     1     O     O         O       O      4       4        O      O     O       O      O     O       O     O    O    O   O    O     O      O     3      4      O     O     O
Requested to Register (R)    3    O     O      O     O         1     O       O       O      5               O     O       O      O     O       O     O    O    O   O    O     O      O     1      3      O     O     5


                                                                                                                                                    15
              18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19                                                     Entered:02/27/19 22:11:39 Page58 of 62



  Table of state registrations or permits for sale of products marketed under the RightLine LLC
  name:
                         u
                         V)   u
                              V)
                              ~                                   ~ ·¡;¡,~
                         ""
                         o
                         z w
                         ¡:: "" u                          bO
                                                                  ~
                                                                  u cr."'
                         u   o V)                          e
                                                           ·5
                                                                  E E
                         w ~ "'                  -o               -o    -o
                         :;; <( z                 "'       e
                                                                   "' ~
                                                  ~ g,o
                                                           :¡:;   t;
                         <(  z w                           e
                                                                   ~ "'
                                                 ·¡;¡, ~
                                u..
                         :;; o ...J                                     :,
                         w a: :::,                 ¿;.
                                       TOTAL cr."' o.. ëi
                                                           ê      C'    C'
                                                                   "' cr."'
                         z a. V)                                  cr.         Exp. Date
  Alabama                X    X    X        3 3 o o                o      o   12/31/2020
  Alaska                                     o o o           o     o      o
  Arizona                                    o o o           o     o      o   12/31/2019
  Arkansas               X    X    X         3 3 o           o     o      o   12/31/2019
  California                                 o o o           o     o      o   12/31/2019
  Colorado                                   o o o           o     o      o   12/31/2019
  Connecticut            p                   1 o 1           o     o      o   12/31/2021
  Delaware                         X         1 1 o           o     o      o    6/30/2019
  District of Columbia   X         X         2 2 o           o     o      o    1/31/2020
  Florida                X    X    X         3 3 o           o     o      o    1/31/2021
  Georgia                X    X    X         3 3 o           o     o      o   12/31/2019
  Hawaii                                     o o o           o     o      o
  Idaho                            X         1   o           o     o      o   12/31/2019
  Illinois                         X         1   o           o     o      o   12/31/2020
  Indiana                          X             o           o     o      o   12/13/2019
  Iowa                             X         1   o           o     o      o   12/31/2019
  Kansas                           X           1 o           o     o      o   12/31/2019
  Kentucky               X         X         2 2 o           o     o      o   12/31/2019
  Louisiana              X         X         2 2 o           o     o      o   12/31/2019
  Maine                                      o o o           o     o      o   12/31/2019
  Maryland                         X         1   o           o     o      o   12/31/2019
  Massachusetts                    X         1   o           o     o      o    6/30/2019
  Michigan                         X         1   o           o     o      o    6/30/2019
  Minnesota                        X         1 1 o           o     o      o   12/31/2019
  Mississippi            X    X    X         3 3 o           o     o      o   12/31/2019
  Missouri               X         X         2 2 o           o     o      o   12/31/2019
  Montana                                    o o o           o     o      o   12/31/2019
  Nebraska                                   o o o           o     o      o   12/31/2019
  Nevada                           X         1 1 o           o     o      o   12/31/2019
  New Hampshire                              o o o           o     o      o   12/31/2019
  New Jersey             R         X         1   o           o     o      1   12/31/2019
  New Mexico             X                   1 1 o           o     o      o   12/31/2019
  New York                                   o o o           o     o      o    3/31/2019
  North Carolina         X    X    X         3 3 o           o     o      o   12/31/2019
  Nbrth Dakota                               o o o           o     o      o   12/31/2019
  Ohio                   X         X         2    2    o     o     o      o    6/30/2019
  Oklahoma               R         X         1   o1          o     o      1   12/31/2019
  Oregon                           R         o o o           o     o      1   12/31/2019
  Pennsylvania           X         X         2    2    o     o     o      o   12/31/2019
  Puerto Rico                                o o o           o     o      o
  Rhode Island                               o o o           o     o      o   11/30/2019
  South Carolina         X    X    X         3 3 o           o     o      o    8/31/2019
  South Dakota                               o o o           o     o      o    6/30/2020
  Tennessee              X         X         2 2 o           o     o      o    7/31/2019
  Texas                  R    X    X         2 2 o           o     o      1   12/31/2019
  Utah                             X             o           o     o      o    5/31/2019
  Vermont                                    o o o           o     o      o   11/30/2019
  Virginia               R    X    X         2 2 o           o     o      1   12/31/2019
  Washington                       X         1   o           o     o      o   12/31/2020
  West Virginia          R         X         1 1 o           o     o      1   12/31/2019
  Wisconsin                        X         1 1 o           o     o      o   12/31/2019
  Wyoming                                    o o o           o     o      o   12/31/2019

  TOTAL                 16     9 33
  Registered            15     9 33
  Pending                1     o o
  Discontinuing          o     o o
  Requested to Cancel    o     o o
  Requested to Register 5      o 1



                                                                                          16

  18715093.9
    Case:19-11079-KHT Doc#:30-1 Filed:02/27/19               Entered:02/27/19 22:11:39 Page59 of 62




                              Une Iss Specified, Holder of
Product                       Outstanding State Permits In Georgia            In Mississippi         In New Jersey
RightLine NEMAMECTIN O. 7
SC                            RightLine LLC                RightLine LLC      Willowood,   LLC
RightLine PRON AMIDE 3.3 SC   RightLine LLC                RightLine LLC      Willowood,   LLC
RightLine SULFEN 4 SC         RightLine LLC                RightLine LLC      Willowood,   LLC       Willowood, LLC
Abmectin 0. l 5LV             Willowood, LLC               Willowood, LLC     Willowood,   LLC
Abamectin 0.7SC               Willowood, LLC               Willowood, LLC
Chlorim 25WDG                 Willowood, LLC
Clomazone 3ME                 Willowood, LLC               Willowood, LLC Willowood, LLC
Clomazone 5G                  Willowood, LLC
CloranDF                      Willowood, LLC
                              Willowood Ghlosinate
Ghlosinate-Annnonium Tech     Annnonium, LLC
Glufosinate 280SL             Willowood, LLC               Willowood,    LLC                         Willowood, LLC
Ghlosinate 280SL (OT)         Willowood, LLC               Willowood,    LLC Willowood, LLC
Irnazethapyr 2SL              Willowood, LLC               Willowood,    LLC                         Willowood, LLC
Lactofen 2EC                  Willowood, LLC               Willowood,    LLC
Metnbuzin 75DF                W illowood, LLC
Oxyfluorfen Tech              Willowood Oxyfluorfen, LLC
OxyFlo 2EC                    Willowood, LLC               Willowood, LLC
Parquat3SL                    Willowood, LLC               Willowood, LLC Willowood, LLC             Willowood, LLC
Pronarnide 3.3SC              Willowood, LLC               Willowood, LLC Willowood, LLC
Pronarnide 50WSP              Willowood, LLC               Willowood, LLC
Propanil 4EC                  Willowood, LLC                              Willowood, LLC
Propanil 4SC                  Willowood, LLC               Willowood, LLC Willowood, LLC
Propanil 4SC (CA)             Willowood, LLC
Propanil 80CHS                Willowood, LLC
Propanil Tech                 Willowood Propanil, LLC      W illowood,   LLC
Sulfentrazone 4SC             Willowood, LLC               Willowood,    LLC Willowood, LLC
Sulfentrazone Assist          W illowood, LLC              Willowood,    LLC Willowood, LLC
Sulfentrazone MTZ DF          Willowood, LLC               Willowood,    LLC                         Willowood, LLC
Tuo UltraMax                  Willowood, LLC
1bioben8EC                    Willowood, LLC
                                                                              Willowood, LLC -
1bionilEC                     Willowood, LLC                                  Registration Pending




                                                     17

       I 8715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19          Entered:02/27/19 22:11:39 Page60 of 62




                                          Section 7(h)(ii)
                  Notice of Expiration or Termination of Product Registrations

       l. None.




                                              18
  18715093.9
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19   Entered:02/27/19 22:11:39 Page61 of 62



                                   EXHIBIT A

                   ASSIGNMENT AN D ASSUM PTION AGREEMENT




  18829421
Case:19-11079-KHT Doc#:30-1 Filed:02/27/19   Entered:02/27/19 22:11:39 Page62 of 62



                                   EXHIBITB

                            BID PROCEDURES ORDER




  18829421
